
	
		II
		Calendar No. 102
		111th CONGRESS
		1st Session
		S. 1432
		[Report No.
		  111–43]
		IN THE SENATE OF THE UNITED
		  STATES
		
			July 9, 2009
			Mr. Durbin, from the
			 Committee on
			 Appropriations, reported the following original bill; which
			 was read twice and placed on the calendar
		
		A BILL
		Making appropriations for financial
		  services and general government for the fiscal year ending September 30, 2010,
		  and for other purposes.
	
	
		That the following sums are appropriated,
			 out of any money in the Treasury not otherwise appropriated, for the fiscal
			 year ending September 30, 2010, and for other purposes, namely:
		I
			DEPARTMENT OF THE
		  TREASURY
			Departmental
		  offices
			Salaries and
		  expenses
			(including transfer of funds)For necessary expenses of the Departmental
		  Offices including operation and maintenance of the Treasury Building and Annex;
		  hire of passenger motor vehicles; maintenance, repairs, and improvements of,
		  and purchase of commercial insurance policies for, real properties leased or
		  owned overseas, when necessary for the performance of official business,
		  $305,712,000, of which not to exceed
		  $22,383,000 is for executive direction program
		  activities; not to exceed $47,249,000 is for
		  economic policies and programs activities, including
		  $1,000,000 that shall be transferred to the
		  National Academy of Sciences for a study on the long-term economic effects of
		  the aging population in the United States, to remain available until September
		  30, 2011, and $1,500,000 that shall be
		  transferred to the National Academy of Sciences for a carbon audit of the tax
		  code as authorized in section 117 of the Energy Improvement and Extension Act
		  of 2008 (Public Law 110–343), to remain available until September 30, 2011; not
		  to exceed $48,580,000 is for financial policies
		  and programs activities; not to exceed
		  $64,611,000 is for terrorism and financial
		  intelligence activities; not to exceed
		  $22,779,000 is for Treasury-wide management
		  policies and programs activities; and not to exceed
		  $100,110,000 is for administration programs
		  activities: Provided, That the Secretary of the Treasury is
		  authorized to transfer funds appropriated for any program activity of the
		  Departmental Offices to any other program activity of the Departmental Offices
		  upon notification to the House and Senate Committees on Appropriations:
		  Provided further, That no appropriation for any program
		  activity shall be increased or decreased by more than 5 percent by all such
		  transfers: Provided further, That any change in funding
		  greater than 5 percent shall be submitted for approval to the House and Senate
		  Committees on Appropriations: Provided further, That of the
		  amount appropriated under this heading, not to exceed
		  $3,000,000, to remain available until September
		  30, 2011, is for information technology modernization requirements; not to
		  exceed $200,000 is for official reception and
		  representation expenses; and not to exceed
		  $258,000 is for unforeseen emergencies of a
		  confidential nature, to be allocated and expended under the direction of the
		  Secretary of the Treasury and to be accounted for solely on his certificate:
		  Provided further, That of the amount appropriated under this
		  heading, $6,787,000, to remain available until
		  September 30, 2011, is for the Treasury-wide Financial Statement Audit and
		  Internal Control Program, of which such amounts as may be necessary may be
		  transferred to accounts of the Department's offices and bureaus to conduct
		  audits: Provided further, That this transfer authority shall
		  be in addition to any other provided in this Act: Provided
		  further, That of the amount appropriated under this heading,
		  $500,000, to remain available until September
		  30, 2011, is for secure space requirements: Provided further,
		  That of the amount appropriated under this heading,
		  $3,400,000, to remain available until September
		  30, 2012, is to develop and implement programs within the Office of Critical
		  Infrastructure Protection and Compliance Policy, including entering into
		  cooperative agreements: Provided further, That of the amount
		  appropriated under this heading, $3,000,000, to
		  remain available until September 30, 2012, is for modernizing the Office of
		  Debt Management's information technology.
			Department-wide systems and capital
		  investments programs
			(including transfer of funds)For development and acquisition of automatic
		  data processing equipment, software, and services for the Department of the
		  Treasury, $9,544,000, to remain available until
		  September 30, 2012: Provided, That
		  $4,544,000 is for repairs to the Treasury Annex
		  Building: Provided further, That these funds shall be
		  transferred to accounts and in amounts as necessary to satisfy the requirements
		  of the Department's offices, bureaus, and other organizations: Provided
		  further, That this transfer authority shall be in addition to any
		  other transfer authority provided in this Act: Provided
		  further, That none of the funds appropriated under this heading shall
		  be used to support or supplement Internal Revenue Service, Operations
		  Support or Internal Revenue Service, Business Systems
		  Modernization.
			Office of inspector
		  general
			Salaries and expensesFor necessary expenses of the Office of
		  Inspector General in carrying out the provisions of the Inspector General Act
		  of 1978, not to exceed $2,000,000 for official
		  travel expenses, including hire of passenger motor vehicles; and not to exceed
		  $100,000 for unforeseen emergencies of a
		  confidential nature, to be allocated and expended under the direction of the
		  Inspector General of the Treasury, $29,700,000,
		  of which not to exceed $2,500 shall be available
		  for official reception and representation
		  expenses.
			Treasury inspector general for tax
		  administration
			Salaries and expensesFor necessary expenses of the Treasury
		  Inspector General for Tax Administration in carrying out the Inspector General
		  Act of 1978, including purchase (not to exceed 150 for replacement only for
		  police-type use) and hire of passenger motor vehicles (31 U.S.C. 1343(b));
		  services authorized by 5 U.S.C. 3109, at such rates as may be determined by the
		  Inspector General for Tax Administration;
		  $152,000,000, of which not to exceed
		  $6,000,000 shall be available for official
		  travel expenses; of which not to exceed $500,000
		  shall be available for unforeseen emergencies of a confidential nature, to be
		  allocated and expended under the direction of the Inspector General for Tax
		  Administration; and of which not to exceed
		  $1,500 shall be available for official reception
		  and representation expenses.
			Financial crimes enforcement
		  network
			Salaries and expensesFor necessary expenses of the Financial
		  Crimes Enforcement Network, including hire of passenger motor vehicles; travel
		  and training expenses of non-Federal and foreign government personnel to attend
		  meetings including for course development and training concerned with domestic
		  and foreign financial intelligence activities, law enforcement, and financial
		  regulation; not to exceed $14,000 for official
		  reception and representation expenses; and for assistance to Federal law
		  enforcement agencies, with or without reimbursement,
		  $104,260,000, of which not to exceed
		  $26,085,000 shall remain available until
		  September 30, 2012; and of which $9,316,000
		  shall remain available until September 30, 2011: Provided,
		  That funds appropriated in this account may be used to procure personal
		  services contracts.
			Treasury Forfeiture
		  Fund
			(Rescission)Of the unobligated balances available under
		  this heading, $50,000,000 are
		  rescinded.
			Financial management
		  service
			Salaries and expensesFor necessary expenses of the Financial
		  Management Service, $244,132,000, of which not
		  to exceed $9,220,000 shall remain available
		  until September 30, 2012, for information systems modernization initiatives;
		  and of which not to exceed $2,500 shall be
		  available for official reception and representation
		  expenses.
			Alcohol and tobacco tax and trade
		  bureau
			Salaries and expensesFor necessary expenses of carrying out
		  section 1111 of the Homeland Security Act of 2002, including hire of passenger
		  motor vehicles, $103,000,000; of which not to
		  exceed $6,000 shall be available for official
		  reception and representation expenses; not to exceed
		  $50,000 shall be available for cooperative
		  research and development programs for laboratory services; and provision of
		  laboratory assistance to State and local agencies with or without
		  reimbursement: Provided, That of the amount appropriated under
		  this heading, $2,000,000, to remain available
		  until September 30, 2011, is for information technology
		  management.
			United states
		  mint
			United states mint public enterprise
		  fundPursuant to section 5136
		  of title 31, United States Code, the United States Mint is provided funding
		  through the United States Mint Public Enterprise Fund for costs associated with
		  the production of circulating coins, numismatic coins, and protective services,
		  including both operating expenses and capital investments. The aggregate amount
		  of new liabilities and obligations incurred during fiscal year 2010 under such
		  section 5136 for circulating coinage and protective service capital investments
		  of the United States Mint shall not exceed
		  $26,700,000.
			Bureau of the public
		  debt
			Administering the public debtFor necessary expenses connected with any
		  public-debt issues of the United States,
		  $192,244,000, of which not to exceed
		  $2,500 shall be available for official reception
		  and representation expenses, and of which not to exceed
		  $2,000,000 shall remain available until
		  September 30, 2012, for systems modernization: Provided, That
		  the sum appropriated herein from the general fund for fiscal year 2010 shall be
		  reduced by not more than $10,000,000 as
		  definitive security issue fees and Legacy Treasury Direct Investor Account
		  Maintenance fees are collected, so as to result in a final fiscal year 2010
		  appropriation from the general fund estimated at
		  $182,244,000. In addition,
		  $90,000 to be derived from the Oil Spill
		  Liability Trust Fund to reimburse the Bureau for administrative and personnel
		  expenses for financial management of the Fund, as authorized by section 1012 of
		  Public Law 101–380.
			Community development Financial
		  institutions Fund Program Account
			To carry out the Community Development
		  Banking and Financial Institutions Act of 1994 (Public Law 103–325), including
		  services authorized by 5 U.S.C. 3109, but at rates for individuals not to
		  exceed the per diem rate equivalent to the rate for ES–3, notwithstanding
		  section 4707(d) and 4707(e) of title 12, United States Code,
		  $166,750,000, to remain available until
		  September 30, 2011, of which $12,000,000 shall
		  be for financial assistance, technical assistance, training and outreach
		  programs, designed to benefit Native American, Native Hawaiian, and Alaskan
		  Native communities and provided primarily through qualified community
		  development lender organizations with experience and expertise in community
		  development banking and lending in Indian country, Native American
		  organizations, tribes and tribal organizations and other suitable providers,
		  $3,150,000 shall be for an additional pilot
		  project grant to an eligible organization located in the State of Hawaii for
		  financial education and pre-home ownership counseling as authorized in section
		  1132(d) of division A of the Housing and Economic Recovery Act of 2008 (Public
		  Law 110–289), and up to $18,000,000 may be used
		  for administrative expenses, including administration of the New Markets Tax
		  Credit.
			For an additional amount to be transferred
		  to the “Capital Magnet Fund”, as authorized by section 1339 of the Federal
		  Housing Enterprises Financial Safety and Soundness Act of 1992 (12 U.S.C. 1301
		  et seq.), as amended by section 1331 of the Housing and Economic Recovery Act
		  of 2008 (Public Law 110–289), to support financing for affordable housing and
		  economic development projects, $80,000,000, to
		  remain available until September 30, 2011: 
		  Provided, That, for fiscal year
		  2010, section 1339(h)(3) of the Federal Housing Enterprises Financial Safety
		  and Soundness Act of 1992, as amended by section 1331 of the Housing and
		  Economic Recovery Act of 2008 (Public Law 110–289), shall be applied by
		  substituting the term “at least 10 times the grant amount or such other amount
		  (including none) that the Secretary may require” for “at least 10 times the
		  grant amount”.
			Internal Revenue
		  Service
			Taxpayer servicesFor necessary expenses of the Internal
		  Revenue Service to provide taxpayer services, including pre-filing assistance
		  and education, filing and account services, taxpayer advocacy services, and
		  other services as authorized by 5 U.S.C. 3109, at such rates as may be
		  determined by the Commissioner, $2,275,830,000,
		  of which not less than $6,100,000 shall be for
		  the Tax Counseling for the Elderly Program, of which not less than
		  $9,500,000 shall be available for low-income
		  taxpayer clinic grants, of which not less than
		  $12,000,000, to remain available until September
		  30, 2011, shall be available for a Community Volunteer Income Tax Assistance
		  matching grants demonstration program for tax return preparation assistance,
		  and of which not less than $205,954,000 shall be
		  available for operating expenses of the Taxpayer Advocate
		  Service.
			Enforcement
			(including transfer of funds)For necessary expenses for tax enforcement
		  activities of the Internal Revenue Service to determine and collect owed taxes,
		  to provide legal and litigation support, to conduct criminal investigations, to
		  enforce criminal statutes related to violations of internal revenue laws and
		  other financial crimes, to purchase (for police-type use, not to exceed 850)
		  and hire passenger motor vehicles (31 U.S.C. 1343(b)), and to provide other
		  services as authorized by 5 U.S.C. 3109, at such rates as may be determined by
		  the Commissioner, $5,504,000,000, of which not
		  less than $59,206,000 shall be for the
		  Interagency Crime and Drug Enforcement program and of which not to exceed
		  $126,500 shall be for official reception and
		  representation expenses associated with hosting the Leeds Castle Meeting in the
		  United States during 2010: Provided, That up to
		  $10,000,000 may be transferred as necessary from
		  this account to the Internal Revenue Service, Operations Support
		  appropriations solely for the purposes of the Interagency Crime and Drug
		  Enforcement program: Provided further, That this transfer
		  authority shall be in addition to any other transfer authority provided in this
		  Act.
			Operations supportFor necessary expenses of the Internal
		  Revenue Service to support taxpayer services and enforcement programs,
		  including rent payments; facilities services; printing; postage; physical
		  security; headquarters and other IRS-wide administration activities; research
		  and statistics of income; telecommunications; information technology
		  development, enhancement, operations, maintenance, and security; the hire of
		  passenger motor vehicles (31 U.S.C. 1343(b)); and other services as authorized
		  by 5 U.S.C. 3109, at such rates as may be determined by the Commissioner;
		  $4,082,984,000, of which up to
		  $75,000,000 shall remain available until
		  September 30, 2011, for information technology support; of which not to exceed
		  $1,000,000 shall remain available until
		  September 30, 2012, for research; of which not less than
		  $2,000,000 shall be for the Internal Revenue
		  Service Oversight Board; and of which not to exceed
		  $25,000 shall be for official reception and
		  representation.
			Business systems
		  modernizationFor necessary
		  expenses of the Internal Revenue Service's business systems modernization
		  program, $274,119,000, to remain available until
		  September 30, 2012, for the capital asset acquisition of information technology
		  systems, including management and related contractual costs of said
		  acquisitions, including related Internal Revenue Service labor costs, and
		  contractual costs associated with operations authorized by 5 U.S.C. 3109:
		  Provided, That, with the exception of labor costs, none of
		  these funds may be obligated until the Internal Revenue Service submits to the
		  Committees on Appropriations, and such Committees approve, a plan for
		  expenditure that: (1) meets the capital planning and investment control review
		  requirements established by the Office of Management and Budget, including
		  Circular A–11; (2) complies with the Internal Revenue Service's enterprise
		  architecture, including the modernization blueprint; (3) conforms with the
		  Internal Revenue Service's enterprise life cycle methodology; (4) is approved
		  by the Internal Revenue Service, the Department of the Treasury, and the Office
		  of Management and Budget; (5) has been reviewed by the Government
		  Accountability Office; and (6) complies with the acquisition rules,
		  requirements, guidelines, and systems acquisition management practices of the
		  Federal Government.
			Health insurance tax credit
		  administrationFor expenses
		  necessary to implement the health insurance tax credit included in the Trade
		  Act of 2002 (Public Law 107–210),
		  $15,512,000.
			Administrative provisions—internal revenue
		  service
			(including transfer of
		  funds)
			101.Not to exceed 5 percent of any
			 appropriation made available in this Act to the Internal Revenue Service or not
			 to exceed 3 percent of appropriations under the heading
			 Enforcement may be transferred to any other Internal Revenue
			 Service appropriation upon the advance approval of the Committees on
			 Appropriations.
			102.The Internal Revenue Service shall maintain
			 a training program to ensure that Internal Revenue Service employees are
			 trained in taxpayers' rights, in dealing courteously with taxpayers, and in
			 cross-cultural relations.
			103.The Internal Revenue Service shall
			 institute and enforce policies and procedures that will safeguard the
			 confidentiality of taxpayer information.
			104.Funds made available by this or any other
			 Act to the Internal Revenue Service shall be available for improved facilities
			 and increased staffing to provide sufficient and effective 1–800 help line
			 service for taxpayers. The Commissioner shall continue to make the improvement
			 of the Internal Revenue Service 1–800 help line service a priority and allocate
			 resources necessary to increase phone lines and staff to improve the Internal
			 Revenue Service 1–800 help line service.
			105.Of the funds made available by this Act to
			 the Internal Revenue Service, not less than
			 $7,100,000,000 shall be available only for tax
			 enforcement. In addition, of the funds made available by this Act to the
			 Internal Revenue Service, and subject to the same terms and conditions,
			 $890,000,000 shall be available for enhanced tax
			 law enforcement.
			106.None of the funds made available in this
			 Act may be used to enter into, renew, extend, administer, implement, enforce,
			 or provide oversight of any qualified tax collection contract (as defined in
			 section 6306 of the Internal Revenue Code of 1986).
				Administrative provisions—Department of the
		  treasury
				(including transfers of
		  funds)
				107.Appropriations to the Department of the
			 Treasury in this Act shall be available for uniforms or allowances therefor, as
			 authorized by law (5 U.S.C. 5901), including maintenance, repairs, and
			 cleaning; purchase of insurance for official motor vehicles operated in foreign
			 countries; purchase of motor vehicles without regard to the general purchase
			 price limitations for vehicles purchased and used overseas for the current
			 fiscal year; entering into contracts with the Department of State for the
			 furnishing of health and medical services to employees and their dependents
			 serving in foreign countries; and services authorized by 5 U.S.C. 3109.
			108.Not to exceed 2 percent of any
			 appropriations in this Act made available to the Departmental Offices—Salaries
			 and Expenses, Office of Inspector General, Financial Management Service,
			 Alcohol and Tobacco Tax and Trade Bureau, Financial Crimes Enforcement Network,
			 and Bureau of the Public Debt, may be transferred between such appropriations
			 upon the advance approval of the Committees on Appropriations:
			 Provided, That no transfer may increase or decrease any such
			 appropriation by more than 2 percent.
			109.Not to exceed 2 percent of any
			 appropriation made available in this Act to the Internal Revenue Service may be
			 transferred to the Treasury Inspector General for Tax Administration's
			 appropriation upon the advance approval of the Committees on Appropriations:
			 Provided, That no transfer may increase or decrease any such
			 appropriation by more than 2 percent.
			110.Of the funds available for the purchase of
			 law enforcement vehicles, no funds may be obligated until the Secretary of the
			 Treasury certifies that the purchase by the respective Treasury bureau is
			 consistent with departmental vehicle management principles:
			 Provided, That the Secretary may delegate this authority to
			 the Assistant Secretary for Management.
			111.None of the funds appropriated in this Act
			 or otherwise available to the Department of the Treasury or the Bureau of
			 Engraving and Printing may be used to redesign the
			 $1 Federal Reserve note.
			112.The Secretary of the Treasury may transfer
			 funds from Financial Management Service, Salaries and Expenses to the Debt
			 Collection Fund as necessary to cover the costs of debt collection:
			 Provided, That such amounts shall be reimbursed to such
			 salaries and expenses account from debt collections received in the Debt
			 Collection Fund.
			113.Section 122(g)(1) of Public Law 105–119 (5
			 U.S.C. 3104 note) is further amended by striking 11 years and
			 inserting 12 years.
			114.None of the funds appropriated or otherwise
			 made available by this or any other Act may be used by the United States Mint
			 to construct or operate any museum without the explicit approval of the
			 Committees on Appropriations of the House of Representatives and the Senate,
			 the House Committee on Financial Services, and the Senate Committee on Banking,
			 Housing, and Urban Affairs.
			115.None of the funds appropriated or otherwise
			 made available by this or any other Act or source to the Department of the
			 Treasury, the Bureau of Engraving and Printing, and the United States Mint,
			 individually or collectively, may be used to consolidate any or all functions
			 of the Bureau of Engraving and Printing and the United States Mint without the
			 explicit approval of the House Committee on Financial Services; the Senate
			 Committee on Banking, Housing, and Urban Affairs; the House Committee on
			 Appropriations; and the Senate Committee on Appropriations.
			116.Funds appropriated by this Act, or made
			 available by the transfer of funds in this Act, for the Department of the
			 Treasury's intelligence or intelligence related activities are deemed to be
			 specifically authorized by the Congress for purposes of section 504 of the
			 National Security Act of 1947 (50 U.S.C. 414) during fiscal year 2010 until the
			 enactment of the Intelligence Authorization Act for Fiscal Year 2010.
			117.Not to exceed
			 $5,000 shall be made available from the Bureau
			 of Engraving and Printing's Industrial Revolving Fund for necessary official
			 reception and representation expenses.
				This title may be cited as the
			 Department of the Treasury
			 Appropriations Act, 2010.
				II
			Executive office of the president and funds
		  appropriated to the president
			Compensation of the presidentFor compensation of the President, including
		  an expense allowance at the rate of $50,000 per
		  annum as authorized by 3 U.S.C. 102, $450,000:
		  Provided, That none of the funds made available for official
		  expenses shall be expended for any other purpose and any unused amount shall
		  revert to the Treasury pursuant to section 1552 of title 31, United States
		  Code.
			The White
		  house
			Salaries and expensesFor necessary expenses for the White House
		  as authorized by law, including not to exceed
		  $3,850,000 for services as authorized by 5
		  U.S.C. 3109 and 3 U.S.C. 105; subsistence expenses as authorized by 3 U.S.C.
		  105, which shall be expended and accounted for as provided in that section;
		  hire of passenger motor vehicles, newspapers, periodicals, teletype news
		  service, and travel (not to exceed $100,000 to
		  be expended and accounted for as provided by 3 U.S.C. 103); and not to exceed
		  $19,000 for official entertainment expenses, to
		  be available for allocation within the Executive Office of the President; and
		  for necessary expenses of the Office of Policy Development, including services
		  as authorized by 5 U.S.C. 3109 and 3 U.S.C. 107,
		  $59,319,000, of which
		  $1,400,000 shall be for the Office of National
		  AIDS Policy.
			Executive residence at the white
		  house
			Operating expensesFor the care, maintenance, repair and
		  alteration, refurnishing, improvement, heating, and lighting, including
		  electric power and fixtures, of the Executive Residence at the White House and
		  official entertainment expenses of the President,
		  $13,838,000, to be expended and accounted for as
		  provided by 3 U.S.C. 105, 109, 110, and 112–114.
			Reimbursable expensesFor the reimbursable expenses of the
		  Executive Residence at the White House, such sums as may be necessary:
		  Provided, That all reimbursable operating expenses of the
		  Executive Residence shall be made in accordance with the provisions of this
		  paragraph: Provided further, That, notwithstanding any other
		  provision of law, such amount for reimbursable operating expenses shall be the
		  exclusive authority of the Executive Residence to incur obligations and to
		  receive offsetting collections, for such expenses: Provided
		  further, That the Executive Residence shall require each person
		  sponsoring a reimbursable political event to pay in advance an amount equal to
		  the estimated cost of the event, and all such advance payments shall be
		  credited to this account and remain available until expended: Provided
		  further, That the Executive Residence shall require the national
		  committee of the political party of the President to maintain on deposit
		  $25,000, to be separately accounted for and
		  available for expenses relating to reimbursable political events sponsored by
		  such committee during such fiscal year: Provided further, That
		  the Executive Residence shall ensure that a written notice of any amount owed
		  for a reimbursable operating expense under this paragraph is submitted to the
		  person owing such amount within 60 days after such expense is incurred, and
		  that such amount is collected within 30 days after the submission of such
		  notice: Provided further, That the Executive Residence shall
		  charge interest and assess penalties and other charges on any such amount that
		  is not reimbursed within such 30 days, in accordance with the interest and
		  penalty provisions applicable to an outstanding debt on a United States
		  Government claim under section 3717 of title 31, United States Code:
		  Provided further, That each such amount that is reimbursed,
		  and any accompanying interest and charges, shall be deposited in the Treasury
		  as miscellaneous receipts: Provided further, That the
		  Executive Residence shall prepare and submit to the Committees on
		  Appropriations, by not later than 90 days after the end of the fiscal year
		  covered by this Act, a report setting forth the reimbursable operating expenses
		  of the Executive Residence during the preceding fiscal year, including the
		  total amount of such expenses, the amount of such total that consists of
		  reimbursable official and ceremonial events, the amount of such total that
		  consists of reimbursable political events, and the portion of each such amount
		  that has been reimbursed as of the date of the report: Provided
		  further, That the Executive Residence shall maintain a system for the
		  tracking of expenses related to reimbursable events within the Executive
		  Residence that includes a standard for the classification of any such expense
		  as political or nonpolitical: Provided further, That no
		  provision of this paragraph may be construed to exempt the Executive Residence
		  from any other applicable requirement of subchapter I or II of chapter 37 of
		  title 31, United States Code.
			White house repair and
		  restorationFor the repair,
		  alteration, and improvement of the Executive Residence at the White House,
		  $2,500,000, to remain available until expended,
		  for required maintenance, safety and health issues, and continued preventative
		  maintenance.
			Council of economic
		  advisers
			Salaries and expensesFor necessary expenses of the Council of
		  Economic Advisers in carrying out its functions under the Employment Act of
		  1946 (15 U.S.C. 1021 et seq.),
		  $4,200,000.
			National security
		  council
			Salaries and expensesFor necessary expenses of the National
		  Security Council, including services as authorized by 5 U.S.C. 3109,
		  $12,231,000.
			Office of
		  administration
			Salaries and expensesFor necessary expenses of the Office of
		  Administration, including services as authorized by 5 U.S.C. 3109 and 3 U.S.C.
		  107, and hire of passenger motor vehicles,
		  $115,280,000, of which
		  $16,786,000 shall remain available until
		  expended for continued modernization of the information technology
		  infrastructure within the Executive Office of the
		  President.
			Office of management and
		  budget
			Salaries and expensesFor necessary expenses of the Office of
		  Management and Budget, including hire of passenger motor vehicles and services
		  as authorized by 5 U.S.C. 3109 and to carry out the provisions of chapter 35 of
		  title 44, United States Code, $92,687,000, of
		  which not to exceed $3,000 shall be available
		  for official representation expenses: Provided, That none of
		  the funds appropriated in this Act for the Office of Management and Budget may
		  be used for the purpose of reviewing any agricultural marketing orders or any
		  activities or regulations under the provisions of the Agricultural Marketing
		  Agreement Act of 1937 (7 U.S.C. 601 et seq.): Provided
		  further, That none of the funds made available for the Office of
		  Management and Budget by this Act may be expended for the altering of the
		  transcript of actual testimony of witnesses, except for testimony of officials
		  of the Office of Management and Budget, before the Committees on Appropriations
		  or their subcommittees: Provided further, That none of the
		  funds provided in this or prior Acts shall be used, directly or indirectly, by
		  the Office of Management and Budget, for evaluating or determining if water
		  resource project or study reports submitted by the Chief of Engineers acting
		  through the Secretary of the Army are in compliance with all applicable laws,
		  regulations, and requirements relevant to the Civil Works water resource
		  planning process: Provided further, That the Office of
		  Management and Budget shall have not more than 60 days in which to perform
		  budgetary policy reviews of water resource matters on which the Chief of
		  Engineers has reported: Provided further, That the Director of
		  the Office of Management and Budget shall notify the appropriate authorizing
		  and appropriating committees when the 60-day review is initiated:
		  Provided further, That if water resource reports have not been
		  transmitted to the appropriate authorizing and appropriating committees within
		  15 days after the end of the Office of Management and Budget review period
		  based on the notification from the Director, Congress shall assume Office of
		  Management and Budget concurrence with the report and act
		  accordingly.
			Office of national drug control
		  policy
			Salaries and expensesFor necessary expenses of the Office of
		  National Drug Control Policy; for research activities pursuant to the Office of
		  National Drug Control Policy Reauthorization Act of 2006 (Public Law 109–469);
		  not to exceed $10,000 for official reception and
		  representation expenses; and for participation in joint projects or in the
		  provision of services on matters of mutual interest with nonprofit, research,
		  or public organizations or agencies, with or without reimbursement,
		  $28,575,000; of which
		  $1,300,000 shall remain available until expended
		  for policy research and evaluation: Provided, That the Office
		  is authorized to accept, hold, administer, and utilize gifts, both real and
		  personal, public and private, without fiscal year limitation, for the purpose
		  of aiding or facilitating the work of the Office.
			Counterdrug technology assessment
		  center
			(including transfer of funds)For necessary expenses for the Counterdrug
		  Technology Assessment Center for research activities pursuant to the Office of
		  National Drug Control Policy Reauthorization Act of 2006 (Public Law 109–469),
		  $1,000,000, which shall remain available until
		  expended for counternarcotics research and development projects:
		  Provided, That such amount shall be available for transfer to
		  other Federal departments or agencies: Provided further, That
		  the Office of National Drug Control Policy shall submit for approval by the
		  Committees on Appropriations of the House of Representatives and the Senate, a
		  detailed spending plan for the use of these funds no later than 90 days after
		  enactment of this Act.
			Federal drug control
		  programs
			High intensity drug trafficking areas
		  program
			(including transfers of
		  funds)For necessary expenses
		  of the Office of National Drug Control Policy's High Intensity Drug Trafficking
		  Areas Program, $234,000,000, to remain available
		  until September 30, 2011, for drug control activities consistent with the
		  approved strategy for each of the designated High Intensity Drug Trafficking
		  Areas, of which no less than 51 percent shall be transferred to State and local
		  entities for drug control activities, which shall be obligated within 120 days
		  after enactment of this Act: Provided, That up to 49 percent
		  may be transferred to Federal agencies and departments at a rate to be
		  determined by the Director, of which up to
		  $2,700,000 may be used for auditing services and
		  associated activities, and up to $500,000 of the
		  $2,700,000 shall be used to ensure the continued
		  operation and maintenance of the Performance Management System:
		  Provided further, That, notwithstanding the requirements of
		  Public Law 106–58, any unexpended funds obligated prior to fiscal year 2008 for
		  programs addressing the treatment or prevention of drug use as part of the
		  approved strategy for a designated High Intensity Drug Trafficking Area may be
		  used for other approved activities of that High Intensity Drug Trafficking
		  Area: Provided further, That the Office of National Drug
		  Control Policy (ONDCP) shall notify the Committees on Appropriations of the
		  House of Representatives and the Senate of the initial High-Intensity Drug
		  Trafficking Area (HIDTA) allocation funding within 45 days after the enactment
		  of this Act: 
		  Provided further, That ONDCP shall
		  submit recommendations for approval to the Committees on Appropriations for use
		  of discretionary HIDTA funding, according to a framework proposed jointly by
		  the HIDTA Directors and ONDCP, within 90 days after the enactment of this
		  Act.
			Other federal drug control
		  programs
			(including transfer of funds)For activities to support a national
		  anti-drug campaign for youth, and for other purposes, authorized by the Office
		  of National Drug Control Policy Reauthorization Act of 2006 (Public Law
		  109–469), $174,750,000, to remain available
		  until expended, of which the amounts are available as follows:
		  $70,000,000 to support a national media
		  campaign, of which $8,000,000 shall be
		  designated for methamphetamine prevention messages: Provided,
		  That the Office of National Drug Control Policy shall maintain funding for
		  non-advertising services for the media campaign at no less than the fiscal year
		  2003 ratio of service funding to total funds and should continue the corporate
		  outreach program; $90,750,000 to continue a
		  program of matching grants to drug-free communities, of which
		  $2,000,000 shall be made available as directed
		  by section 4 of Public Law 107–82, as amended by Public Law 109–469 (21 U.S.C.
		  1521 note); $1,000,000 for the National Drug
		  Court Institute; $9,600,000 for the United
		  States Anti-Doping Agency for anti-doping activities;
		  $1,900,000 for the United States membership dues
		  to the World Anti-Doping Agency; $1,250,000 for
		  the National Alliance for Model State Drug Laws; and
		  $250,000 for evaluations and research related to
		  National Drug Control Program performance measures: Provided
		  further, That such funds may be transferred to other Federal
		  departments and agencies to carry out such activities: Provided
		  further, That of the amounts appropriated for a national media
		  campaign, not to exceed 10 percent shall be for administration, advertising
		  production, research and testing, labor, and related costs of the national
		  media campaign.
			Unanticipated needsFor expenses necessary to enable the
		  President to meet unanticipated needs, in furtherance of the national interest,
		  security, or defense which may arise at home or abroad during the current
		  fiscal year, as authorized by 3 U.S.C. 108,
		  $1,000,000, to remain available until September
		  30, 2011.
			Partnership fund for program integrity
		  innovation
			(including transfer of funds)For the Partnership Fund for Program
		  Integrity Innovation, $40,000,000, to remain
		  available until September 30, 2012: 
		  Provided, That these funds shall be
		  transferred by the Director of the Office of Management and Budget to
		  appropriate agencies to carry out Partnership Fund for Program Integrity
		  Innovation pilot projects: 
		  Provided further, That such
		  transfers shall be contingent upon the Director of the Office of Management and
		  Budget determining, in consultation with an interagency council consisting of
		  representatives of appropriate Federal agencies, States, and other
		  stakeholders, that the pilot projects address programs that have a substantial
		  state role in eligibility determination or administration; in aggregate, save
		  at least as much money as they cost; demonstrate the potential to streamline
		  administration or strengthen program integrity; and do not achieve savings
		  primarily by reducing the participation of eligible beneficiaries: 
		  Provided further, That the funds
		  may be used for grants, contracts, and cooperative agreements as well as for
		  the administrative costs of carrying out the pilot
		  projects.
			Special assistance to the
		  president
			Salaries and expensesFor necessary expenses to enable the Vice
		  President to provide assistance to the President in connection with specially
		  assigned functions; services as authorized by 5 U.S.C. 3109 and 3 U.S.C. 106,
		  including subsistence expenses as authorized by 3 U.S.C. 106, which shall be
		  expended and accounted for as provided in that section; and hire of passenger
		  motor vehicles,
		  $4,604,000.
			Official residence of the vice
		  president
			Operating
		  expenses
			(including transfer of funds)For the care, operation, refurnishing,
		  improvement, and to the extent not otherwise provided for, heating and
		  lighting, including electric power and fixtures, of the official residence of
		  the Vice President; the hire of passenger motor vehicles; and not to exceed
		  $90,000 for official entertainment expenses of
		  the Vice President, to be accounted for solely on his certificate,
		  $330,000: Provided, That
		  advances or repayments or transfers from this appropriation may be made to any
		  department or agency for expenses of carrying out such
		  activities.
			Administrative provisions—Executive office
		  of the president and funds appropriated to the
		  president
			(including transfer of
		  funds)
			201.From funds made available in this Act under
			 the headings The White House, Executive Residence at the
			 White House, White House Repair and Restoration,
			 Council of Economic Advisers, National Security
			 Council, Office of Administration, Special
			 Assistance to the President, and Official Residence of the Vice
			 President, the Director of the Office of Management and Budget (or such
			 other officer as the President may designate in writing), may, 15 days after
			 giving notice to the House and Senate Committees on Appropriations, transfer
			 not to exceed 10 percent of any such appropriation to any other such
			 appropriation, to be merged with and available for the same time and for the
			 same purposes as the appropriation to which transferred:
			 Provided, That the amount of an appropriation shall not be
			 increased by more than 50 percent by such transfers: Provided
			 further, That no amount shall be transferred from Special
			 Assistance to the President or Official Residence of the Vice
			 President without the approval of the Vice President.
			202.The President shall submit to the
			 Committees on Appropriations not later than 60 days after the date of the
			 enactment of this Act, and prior to the initial obligation of funds
			 appropriated under the heading Office of National Drug Control
			 Policy, a detailed narrative and financial plan on the proposed uses of
			 all funds under the heading by program, project, and activity, for which the
			 obligation of funds is anticipated: Provided, That up to 20
			 percent of funds appropriated under this heading may be obligated before the
			 submission of the report subject to prior approval of the Committees on
			 Appropriations: Provided further, That the report shall be
			 updated and submitted to the Committees on Appropriations every 6 months and
			 shall include information detailing how the estimates and assumptions contained
			 in previous reports have changed: Provided further, That any
			 new projects and changes in funding of ongoing projects shall be subject to the
			 prior approval of the Committees on Appropriations.
			203.Not to exceed 2 percent of any
			 appropriations in this Act made available to the Office of National Drug
			 Control Policy may be transferred between appropriated programs upon the
			 advance approval of the Committees on Appropriations:
			 Provided, That no transfer may increase or decrease any such
			 appropriation by more than 3 percent.
			204.Not to exceed
			 $1,000,000 of any appropriations in this Act
			 made available to the Office of National Drug Control Policy may be
			 reprogrammed within a program, project, or activity upon the advance approval
			 of the Committees on Appropriations.
				This title may be cited as the
		  Executive Office of the President
		  Appropriations Act, 2010.
				III
			The
		  judiciary
			Supreme court of the united
		  states
			Salaries and expensesFor expenses necessary for the operation of
		  the Supreme Court, as required by law, excluding care of the building and
		  grounds, including purchase or hire, driving, maintenance, and operation of an
		  automobile for the Chief Justice, not to exceed
		  $10,000 for the purpose of transporting
		  Associate Justices, and hire of passenger motor vehicles as authorized by 31
		  U.S.C. 1343 and 1344; not to exceed $10,000 for
		  official reception and representation expenses; and for miscellaneous expenses,
		  to be expended as the Chief Justice may approve,
		  $74,081,000, of which
		  $2,000,000 shall remain available until
		  expended.
			Care of the building and
		  groundsFor such expenditures
		  as may be necessary to enable the Architect of the Capitol to carry out the
		  duties imposed upon the Architect by the Act approved May 7, 1934 (40 U.S.C.
		  13a–13b), $14,525,000, which shall remain
		  available until expended.
			United states court of appeals for the
		  federal circuit
			Salaries and expensesFor salaries of the chief judge, judges, and
		  other officers and employees, and for necessary expenses of the court, as
		  authorized by law,
		  $32,300,000.
			United states court of international
		  trade
			Salaries and expensesFor salaries of the chief judge and eight
		  judges, salaries of the officers and employees of the court, services, and
		  necessary expenses of the court, as authorized by law,
		  $21,374,000.
			Courts of appeals, district courts, and
		  other judicial services
			Salaries and expensesFor the salaries of circuit and district
		  judges (including judges of the territorial courts of the United States),
		  justices and judges retired from office or from regular active service, judges
		  of the United States Court of Federal Claims, bankruptcy judges, magistrate
		  judges, and all other officers and employees of the Federal Judiciary not
		  otherwise specifically provided for, and necessary expenses of the courts, as
		  authorized by law, $5,076,845,000 (including the
		  purchase of firearms and ammunition); of which not to exceed
		  $27,817,000 shall remain available until
		  expended for space alteration projects and for furniture and furnishings
		  related to new space alteration and construction projects.In addition, for expenses of the United
		  States Court of Federal Claims associated with processing cases under the
		  National Childhood Vaccine Injury Act of 1986 (Public Law 99–660), not to
		  exceed $5,428,000, to be appropriated from the
		  Vaccine Injury Compensation Trust Fund.
			Defender servicesFor the operation of Federal Defender
		  organizations; the compensation and reimbursement of expenses of attorneys
		  appointed to represent persons under section 3006A of title 18, United States
		  Code, and also under section 3599 of title 18, United States Code, in cases in
		  which a defendant is charged with a crime that may be punishable by death; the
		  compensation and reimbursement of expenses of persons furnishing investigative,
		  expert, and other services under section 3006A(e) of title 18, United States
		  Code, and also under section 3599(f) and (g)(2) of title 18, United States
		  Code, in cases in which a defendant is charged with a crime that may be
		  punishable by death; the compensation (in accordance with the maximums under
		  section 3006A of title 18, United States Code) and reimbursement of expenses of
		  attorneys appointed to assist the court in criminal cases where the defendant
		  has waived representation by counsel; the compensation and reimbursement of
		  travel expenses of guardians ad litem acting on behalf of financially eligible
		  minor or incompetent offenders in connection with transfers from the United
		  States to foreign countries with which the United States has a treaty for the
		  execution of penal sentences; the compensation and reimbursement of expenses of
		  attorneys appointed to represent jurors in civil actions for the protection of
		  their employment, as authorized by 28 U.S.C. 1875(d); the compensation and
		  reimbursement of expenses of attorneys appointed under 18 U.S.C. 983(b)(1) in
		  connection with certain judicial civil forfeiture proceedings; and for
		  necessary training and general administrative expenses,
		  $975,504,000, to remain available until
		  expended.
			Fees of jurors and
		  commissionersFor fees and
		  expenses of jurors as authorized by 28 U.S.C. 1871 and 1876; compensation of
		  jury commissioners as authorized by 28 U.S.C. 1863; and compensation of
		  commissioners appointed in condemnation cases pursuant to rule 71.1(h) of the
		  Federal Rules of Civil Procedure (28 U.S.C. Appendix Rule 71.1(h)),
		  $62,275,000, to remain available until expended:
		  Provided, That the compensation of land commissioners shall
		  not exceed the daily equivalent of the highest rate payable under section 5332
		  of title 5, United States Code.
			Court
		  security
			(including transfers of
		  funds)For necessary expenses,
		  not otherwise provided for, incident to the provision of protective guard
		  services for United States courthouses and other facilities housing Federal
		  court operations, and the procurement, installation, and maintenance of
		  security systems and equipment for United States courthouses and other
		  facilities housing Federal court operations, including building ingress-egress
		  control, inspection of mail and packages, directed security patrols, perimeter
		  security, basic security services provided by the Federal Protective Service,
		  and other similar activities as authorized by section 1010 of the Judicial
		  Improvement and Access to Justice Act (Public Law 100–702),
		  $457,353,000, of which not to exceed
		  $15,000,000 shall remain available until
		  expended, to be expended directly or transferred to the United States Marshals
		  Service, which shall be responsible for administering the Judicial Facility
		  Security Program consistent with standards or guidelines agreed to by the
		  Director of the Administrative Office of the United States Courts and the
		  Attorney General.
			Administrative office of the united states
		  courts
			Salaries and expensesFor necessary expenses of the Administrative
		  Office of the United States Courts as authorized by law, including travel as
		  authorized by 31 U.S.C. 1345, hire of a passenger motor vehicle as authorized
		  by 31 U.S.C. 1343(b), advertising and rent in the District of Columbia and
		  elsewhere, $83,075,000, of which not to exceed
		  $8,500 is authorized for official reception and
		  representation expenses.
			Federal judicial
		  center
			Salaries and expensesFor necessary expenses of the Federal
		  Judicial Center, as authorized by Public Law 90–219,
		  $27,328,000; of which
		  $1,800,000 shall remain available through
		  September 30, 2011, to provide education and training to Federal court
		  personnel; and of which not to exceed $1,500 is
		  authorized for official reception and representation
		  expenses.
			Judicial retirement
		  funds
			Payment to judiciary trust
		  fundsFor payment to the
		  Judicial Officers' Retirement Fund, as authorized by 28 U.S.C. 377(o),
		  $71,874,000; to the Judicial Survivors'
		  Annuities Fund, as authorized by 28 U.S.C. 376(c),
		  $6,500,000; and to the United States Court of
		  Federal Claims Judges' Retirement Fund, as authorized by 28 U.S.C. 178(l),
		  $4,000,000.
			United states sentencing
		  commission
			Salaries and expensesFor the salaries and expenses necessary to
		  carry out the provisions of chapter 58 of title 28, United States Code,
		  $16,837,000, of which not to exceed
		  $1,000 is authorized for official reception and
		  representation expenses.
			Administrative provisions—The
		  judiciary
			(including transfer of
		  funds)
			301.Appropriations and authorizations made in
			 this title which are available for salaries and expenses shall be available for
			 services as authorized by 5 U.S.C. 3109.
			302.Not to exceed 5 percent of any
			 appropriation made available for the current fiscal year for the Judiciary in
			 this Act may be transferred between such appropriations, but no such
			 appropriation, except Courts of Appeals, District Courts, and Other
			 Judicial Services, Defender Services and Courts of Appeals,
			 District Courts, and Other Judicial Services, Fees of Jurors and
			 Commissioners, shall be increased by more than 10 percent by any such
			 transfers: Provided, That any transfer pursuant to this
			 section shall be treated as a reprogramming of funds under sections 604 and 608
			 of this Act and shall not be available for obligation or expenditure except in
			 compliance with the procedures set forth in section 608.
			303.Notwithstanding any other provision of law,
			 the salaries and expenses appropriation for Courts of Appeals, District
			 Courts, and Other Judicial Services shall be available for official
			 reception and representation expenses of the Judicial Conference of the United
			 States: Provided, That such available funds shall not exceed
			 $11,000 and shall be administered by the
			 Director of the Administrative Office of the United States Courts in the
			 capacity as Secretary of the Judicial Conference.
			304.Within 90 days after the date of the
			 enactment of this Act, the Administrative Office of the U.S. Courts shall
			 submit to the Committees on Appropriations a comprehensive financial plan for
			 the Judiciary allocating all sources of available funds including
			 appropriations, fee collections, and carryover balances, to include a separate
			 and detailed plan for the Judiciary Information Technology fund, which will
			 establish the baseline for application of reprogramming and transfer
			 authorities for the current fiscal year.
			305.Section 3314(a) of title 40, United States
			 Code, is amended by substituting Federal for
			 executive each place it appears.
			306.In accordance with 28 U.S.C. 561–569, and
			 notwithstanding any other provision of law, the United States Marshals Service
			 shall provide, for such courthouses as its Director may designate in
			 consultation with the Director of the Administrative Office of the United
			 States Courts, for purposes of a pilot program, the security services that 40
			 U.S.C. 1315 authorizes the Department of Homeland Security to provide, except
			 for the services specified in 40 U.S.C. 1315(b)(2)(E). For building-specific
			 security services at these courthouses, the Director of the Administrative
			 Office of the United States Courts shall reimburse the United States Marshals
			 Service rather than the Department of Homeland Security.
			307.Pursuant to section 140 of Public Law
			 97–92, and from funds appropriated in this Act, Justices and judges of the
			 United States are authorized during fiscal year 2010, to receive a salary
			 adjustment in accordance with 28 U.S.C. 461.
				This title may be cited as the
		  Judiciary Appropriations Act,
		  2010.
				IV
			District of
		  columbia
			Federal
		  funds
			Federal payment for resident tuition
		  supportFor a Federal payment
		  to the District of Columbia, to be deposited into a dedicated account, for a
		  nationwide program to be administered by the Mayor, for District of Columbia
		  resident tuition support, $35,100,000, to remain
		  available until expended: Provided, That such funds, including
		  any interest accrued thereon, may be used on behalf of eligible District of
		  Columbia residents to pay an amount based upon the difference between in-State
		  and out-of-State tuition at public institutions of higher education, or to pay
		  up to $2,500 each year at eligible private
		  institutions of higher education: Provided further, That the
		  awarding of such funds may be prioritized on the basis of a resident's academic
		  merit, the income and need of eligible students and such other factors as may
		  be authorized: Provided further, That the District of Columbia
		  government shall maintain a dedicated account for the Resident Tuition Support
		  Program that shall consist of the Federal funds appropriated to the Program in
		  this Act and any subsequent appropriations, any unobligated balances from prior
		  fiscal years, and any interest earned in this or any fiscal year:
		  Provided further, That the account shall be under the control
		  of the District of Columbia Chief Financial Officer, who shall use those funds
		  solely for the purposes of carrying out the Resident Tuition Support Program:
		  Provided further, That the Office of the Chief Financial
		  Officer shall provide a quarterly financial report to the Committees on
		  Appropriations of the House of Representatives and the Senate for these funds
		  showing, by object class, the expenditures made and the purpose
		  therefor.
			Federal payment for emergency planning and
		  security costs in the district of columbiaFor a Federal payment of necessary expenses,
		  as determined by the Mayor of the District of Columbia in written consultation
		  with the elected county or city officials of surrounding jurisdictions,
		  $15,350,000, to remain available until expended
		  and in addition any funds that remain available from prior year appropriations
		  under this heading for the District of Columbia Government, of which
		  $15,000,000 is for the costs of providing public
		  safety at events related to the presence of the national capital in the
		  District of Columbia, for the costs of providing support requested by the
		  Director of the United States Secret Service Division in carrying out their
		  protective duties under the direction of the Secretary of Homeland Security,
		  and for the costs of providing support to respond to immediate and specific
		  terrorist threats or attacks in the District of Columbia or surrounding
		  jurisdictions; and of which $350,000 is for the
		  District of Columbia National Guard retention and college access
		  program.
			Federal payment to the district of columbia
		  courtsFor salaries and
		  expenses for the District of Columbia Courts,
		  $258,517,000 to be allocated as follows: for the
		  District of Columbia Court of Appeals,
		  $12,014,000, of which not to exceed
		  $2,500 is for official reception and
		  representation expenses; for the District of Columbia Superior Court,
		  $110,836,000, of which not to exceed
		  $2,500 is for official reception and
		  representation expenses; for the District of Columbia Court System,
		  $60,147,000, of which not to exceed
		  $2,500 is for official reception and
		  representation expenses; and $75,520,000, to
		  remain available until September 30, 2011, for capital improvements for
		  District of Columbia courthouse facilities, including structural improvements
		  to the District of Columbia cell block at the Moultrie Courthouse:
		  Provided, That funds made available for capital improvements
		  shall be expended consistent with the General Services Administration (GSA)
		  master plan study and building evaluation report: Provided
		  further, That notwithstanding any other provision of law, all amounts
		  under this heading shall be apportioned quarterly by the Office of Management
		  and Budget and obligated and expended in the same manner as funds appropriated
		  for salaries and expenses of other Federal agencies, with payroll and financial
		  services to be provided on a contractual basis with the GSA, and such services
		  shall include the preparation of monthly financial reports, copies of which
		  shall be submitted directly by GSA to the President and to the Committees on
		  Appropriations of the House of Representatives and the Senate, the Committee on
		  Oversight and Government Reform of the House of Representatives, and the
		  Committee on Homeland Security and Governmental Affairs of the Senate:
		  Provided further, That 30 days after providing written notice
		  to the Committees on Appropriations of the House of Representatives and the
		  Senate, the District of Columbia Courts may reallocate not more than
		  $1,000,000 of the funds provided under this
		  heading among the items and entities funded under this heading for operations,
		  and not more than 4 percent of the funds provided under this heading for
		  facilities.
			Defender services in district of columbia
		  courtsFor payments authorized
		  under section 11–2604 and section 11–2605, D.C. Official Code (relating to
		  representation provided under the District of Columbia Criminal Justice Act),
		  payments for counsel appointed in proceedings in the Family Court of the
		  Superior Court of the District of Columbia under chapter 23 of title 16, D.C.
		  Official Code, or pursuant to contractual agreements to provide guardian ad
		  litem representation, training, technical assistance, and such other services
		  as are necessary to improve the quality of guardian ad litem representation,
		  payments for counsel appointed in adoption proceedings under chapter 3 of title
		  16, D.C. Code, and payments for counsel authorized under section 21–2060, D.C.
		  Official Code (relating to representation provided under the District of
		  Columbia Guardianship, Protective Proceedings, and Durable Power of Attorney
		  Act of 1986), $55,000,000, to remain available
		  until expended: Provided, That funds provided under this
		  heading shall be administered by the Joint Committee on Judicial Administration
		  in the District of Columbia: Provided further, That
		  notwithstanding any other provision of law, this appropriation shall be
		  apportioned quarterly by the Office of Management and Budget and obligated and
		  expended in the same manner as funds appropriated for expenses of other Federal
		  agencies, with payroll and financial services to be provided on a contractual
		  basis with the General Services Administration (GSA), and such services shall
		  include the preparation of monthly financial reports, copies of which shall be
		  submitted directly by GSA to the President and to the Committees on
		  Appropriations of the House of Representatives and the Senate, the Committee on
		  Oversight and Government Reform of the House of Representatives, and the
		  Committee on Homeland Security and Governmental Affairs of the
		  Senate.
			Federal payment to the court services and
		  offender supervision agency for the district of columbiaFor salaries and expenses, including the
		  transfer and hire of motor vehicles, of the Court Services and Offender
		  Supervision Agency for the District of Columbia, as authorized by the National
		  Capital Revitalization and Self-Government Improvement Act of 1997,
		  $212,408,000, of which not to exceed
		  $2,000 is for official reception and
		  representation expenses related to Community Supervision and Pretrial Services
		  Agency programs; of which not to exceed $25,000
		  is for dues and assessments relating to the implementation of the Court
		  Services and Offender Supervision Agency Interstate Supervision Act of 2002; of
		  which $153,856,000 shall be for necessary
		  expenses of Community Supervision and Sex Offender Registration, to include
		  expenses relating to the supervision of adults subject to protection orders or
		  the provision of services for or related to such persons; of which
		  $58,552,000 shall be available to the Pretrial
		  Services Agency: Provided, That notwithstanding any other
		  provision of law, all amounts under this heading shall be apportioned quarterly
		  by the Office of Management and Budget and obligated and expended in the same
		  manner as funds appropriated for salaries and expenses of other Federal
		  agencies: Provided further, That not less than
		  $2,000,000 shall be available for re-entrant
		  housing in the District of Columbia: Provided further, That
		  the Director is authorized to accept and use gifts in the form of in-kind
		  contributions of space and hospitality to support offender and defendant
		  programs, and equipment and vocational training services to educate and train
		  offenders and defendants: Provided further, That the Director
		  shall keep accurate and detailed records of the acceptance and use of any gift
		  or donation under the previous proviso, and shall make such records available
		  for audit and public inspection: Provided further, That the
		  Court Services and Offender Supervision Agency Director is authorized to accept
		  and use reimbursement from the District of Columbia Government for space and
		  services provided on a cost reimbursable basis.
			Federal payment to the public defender
		  service for the district of columbia For salaries and expenses, including the
		  transfer and hire of motor vehicles, of the District of Columbia Public
		  Defender Service, as authorized by the National Capital Revitalization and
		  Self-Government Improvement Act of 1997,
		  $37,316,000: Provided, That
		  notwithstanding any other provision of law, all amounts under this heading
		  shall be apportioned quarterly by the Office of Management and Budget and
		  obligated and expended in the same manner as funds appropriated for salaries
		  and expenses of Federal agencies.
			Federal payment to the district of columbia
		  water and sewer authorityFor
		  a Federal payment to the District of Columbia Water and Sewer Authority,
		  $20,000,000, to remain available until expended,
		  to continue implementation of the Combined Sewer Overflow Long-Term Plan:
		  Provided, That the District of Columbia Water and Sewer
		  Authority provides a 100 percent match for this
		  payment.
			Federal payment to the criminal justice
		  coordinating councilFor a
		  Federal payment to the Criminal Justice Coordinating Council,
		  $1,774,000, to remain available until expended,
		  to support initiatives related to the coordination of Federal and local
		  criminal justice resources in the District of
		  Columbia.
			FEDERAL PAYMENT FOR JUDICIAL
		  COMMISSIONSFor a Federal
		  payment to the Commission on Judicial Disabilities and Tenure,
		  $295,000, and to the Judicial Nomination
		  Commission, $205,000, to remain available until
		  September 30, 2011.
			Federal payment to the office of the chief
		  financial officer of the district of columbia
			(including transfer of funds)For a Federal payment to the Office of the
		  Chief Financial Officer of the District of Columbia,
		  $1,000,000, for transfer to the Children's
		  National Medical Center: Provided, That each entity that
		  receives funding under this heading shall submit a detailed budget and
		  comprehensive description to the Office of the Chief Financial Officer of the
		  District of Columbia (CFO) and to the Committees on Appropriations of the House
		  of Representatives and the Senate no later than June 1, 2010 on the activities
		  to be carried out with such funds.
			Federal payment for school
		  improvementFor a Federal
		  payment for a school improvement program in the District of Columbia,
		  $75,400,000, to be allocated as follows: for the
		  District of Columbia Public Schools, $42,200,000
		  to improve public school education in the District of Columbia; for the State
		  Education Office, $20,000,000 to expand quality
		  public charter schools in the District of Columbia, to remain available until
		  expended; for the Secretary of the Department of Education,
		  $13,200,000 to provide opportunity scholarships
		  for students in the District of Columbia in accordance with title III of
		  division C of the District of Columbia Appropriations Act, 2004 (Public Law
		  108–199; 118 Stat. 126), of which not more than
		  $1,000,000 may be used for program oversight and
		  administration, and of which not more than
		  $1,000,000 may be used to administer testing of
		  students to determine and compare academic performance of the schools enrolling
		  students participating in the opportunity scholarship program:
		  Provided, That notwithstanding the second proviso under this
		  heading in Public Law 111–8, funds provided herein may only be used to provide
		  opportunity scholarships to students who received scholarships in the 2009–2010
		  school year: Provided further, That funds available under this
		  heading for opportunity scholarships, including from prior-year appropriations
		  acts, may be made available only for scholarships to students who received
		  scholarships in the 2009–2010 school year: Provided further,
		  That none of the funds provided in this Act or any other Act for
		  opportunity scholarships may be used by an eligible student to enroll in a
		  participating school under the DC School Choice Incentive Act of 2003 unless
		  (1) the participating school has and maintains a valid certificate of occupancy
		  issued by the District of Columbia; and (2) the core subject matter teachers of
		  the eligible student hold 4-year bachelor's degrees; Provided further,
		  That the Secretary of Education shall submit a report to Congress not
		  later than June 15, 2010 detailing the academic rigor and quality of each
		  participating school and that for the purposes of submitting the report the
		  Secretary shall administer to eligible students participating in the program
		  the same tests of academic performance as those administered to students
		  enrolled in the District of Columbia Public Schools in the 2009–2010 school
		  year and the Secretary shall utilize the performance of scholarship recipients
		  on that test as well as other metrics of academic quality considered
		  appropriate by the Secretary to assess the academic rigor and quality of
		  participating schools and include in this report comparative data on District
		  of Columbia Public Schools and Public Charter Schools; Provided
		  further, That use of any funds in this Act or any other Act for
		  opportunity scholarships after school year 2009–2010 shall only be available to
		  eligible students attending schools that Secretary of Education determines to
		  be of superior academic rigor and quality to the District of Columbia Public
		  Schools and that the Secretary of Education shall use the information in the
		  report to Congress to determine the academic rigor and quality of participating
		  schools.
			Federal payment for consolidated laboratory
		  facilityFor a Federal payment
		  to the District of Columbia, $15,000,000, to
		  remain available until September 30, 2011, for costs associated with the
		  construction of a consolidated bioterrorism and forensics laboratory:
		  Provided, That the District of Columbia provides a 100 percent
		  match for this payment.
			District of
		  columbia
			Local Operating BudgetThe following amounts are appropriated for
		  the District of Columbia for the current fiscal year out of the General Fund of
		  the District of Columbia (General Fund), except as otherwise
		  specifically provided: Provided, That notwithstanding any
		  other provision of law, except as provided in section 450A of the District of
		  Columbia Home Rule Act, approved November 2, 2000 (114 Stat. 2440; D.C.
		  Official Code, section 1–204.50a) and provisions of the Budget Request Act, the
		  total amount appropriated in this Act for operating expenses for the District
		  of Columbia for fiscal year 2010 under this heading shall not exceed the lesser
		  of the sum of the total revenues of the District of Columbia for such fiscal
		  year or $8,858,278,000 (of which
		  $5,721,742,000 shall be from local funds,
		  (including $313,789,000 from dedicated taxes),
		  $2,575,447,000 shall be from Federal grant
		  funds, $556,429,000 shall be from other funds,
		  and $4,660,000 shall be from private funds), in
		  addition, $164,124,000 from funds previously
		  appropriated in this Act as Federal payments which does not include funds
		  appropriated under the American Recovery and Reinvestment Act of 2009, approved
		  February 17, 2009 (123 Stat. 115; 26 U.S.C. section 1, note): Provided
		  further, That of the local funds, such amounts as may be necessary may
		  be derived from the District's General Fund balance: Provided
		  further, That of these funds the District's intradistrict authority
		  shall be $712,697,000: in addition for capital
		  construction projects, an increase of
		  $2,963,810,000, of which
		  $2,373,879,000 shall be from local funds,
		  $54,893,000 from the District of Columbia
		  Highway Trust fund, $212,854,000 from the Local
		  Street Maintenance fund, $322,184,000 from
		  Federal grant funds, and a rescission of
		  $1,833,594,000 from local funds and a rescission
		  of $91,327,000 from Local Street Maintenance
		  funds appropriated under this heading in prior fiscal years for a net amount of
		  $1,038,889,000, to remain available until
		  expended: Provided further, That the amounts provided under
		  this heading are to be available, allocated and expended as proposed under
		  Title III of the Budget Support Act at the rate set forth under District
		  of Columbia Funds Division of Expenses of the Fiscal Year 2010 Proposed
		  Budget and Financial Plan submitted to the Congress of the United States by the
		  District of Columbia during 2009: Provided further, That this
		  amount may be increased by proceeds of one-time transactions, which are
		  expended for emergency or unanticipated operating or capital needs:
		  Provided further, That such increases shall be approved by
		  enactment of local District law and shall comply with all reserve requirements
		  contained in the District of Columbia Home Rule Act approved December 24, 1973
		  (87 Stat. 777; D.C. Official Code § 1–201.01 et seq.), as amended by this Act:
		  Provided further, That the Chief Financial Officer of the
		  District of Columbia shall take such steps as are necessary to assure that the
		  District of Columbia meets these requirements, including the apportioning by
		  the Chief Financial Officer of the appropriations and funds made available to
		  the District during fiscal year 2010, except that the Chief Financial Officer
		  may not reprogram for operating expenses any funds derived from bonds, notes,
		  or other obligations issued for capital projects.
			This title may be cited as the
		  District of Columbia Appropriations
		  Act, 2010.
			V
			Independent
		  agencies
			Administrative Conference of the United
		  States
			Salaries and ExpensesFor necessary expenses of the Administrative
		  Conference of the United States, authorized by 5 U.S.C. 591 et seq.,
		  $1,500,000, to remain available until September
		  30, 2011, of which not to exceed $1,000 is for
		  official reception and representation expenses.
			Christopher columbus fellowship
		  foundation
			Salaries and expensesFor payment to the Christopher Columbus
		  Fellowship Foundation, established by section 423 of Public Law 102–281,
		  $1,000,000, to remain available until
		  expended.
			Commodity futures trading
		  commission
			Salaries and expensesFor necessary expenses to carry out the
		  provisions of the Commodity Exchange
		  Act (7 U.S.C. 1 et seq.), including the purchase and hire of
		  passenger motor vehicles, and the rental of space (to include multiple year
		  leases) in the District of Columbia and elsewhere,
		  $177,000,000, including not to exceed
		  $3,000 for official reception and representation
		  expenses, and not to exceed $25,000 for the
		  expenses for consultations and meetings hosted by the Commission with foreign
		  governmental and other regulatory officials.
			Consumer product safety
		  commission
			Salaries and expensesFor necessary expenses of the Consumer
		  Product Safety Commission, including hire of passenger motor vehicles, services
		  as authorized by 5 U.S.C. 3109, but at rates for individuals not to exceed the
		  per diem rate equivalent to the maximum rate payable under 5 U.S.C. 5376,
		  purchase of nominal awards to recognize non-Federal officials' contributions to
		  Commission activities, and not to exceed $2,000
		  for official reception and representation expenses,
		  $115,000,000, of which
		  $2,000,000 shall remain available for obligation
		  until September 30, 2011 to implement the Virginia Graeme Baker Pool and Spa
		  Safety Act grant program as provided by section 1405 of Public Law 110–140 (15
		  U.S.C. 8004).
			Election assistance
		  commission
			Salaries and
		  expenses
			(including transfer of funds)For necessary expenses to carry out the Help
		  America Vote Act of 2002, $16,530,000, of which
		  $3,250,000 shall be transferred to the National
		  Institute of Standards and Technology for election reform activities authorized
		  under the Help America Vote Act of 2002.
			ELECTION REFORM PROGRAMSFor necessary expenses relating to election
		  reform programs, $52,000,000, to remain
		  available until expended, of which $50,000,000
		  shall be for requirements payments under part 1 of subtitle D of title II of
		  the Help America Vote Act of 2002 (Public Law 107–252), and
		  $2,000,000 shall be for grants to carry out
		  research on voting technology improvements as authorized under part 3 of
		  subtitle D of title II of such Act.
			Federal communications
		  commission
			Salaries and
		  expenses
			(including transfer of funds)For necessary expenses of the Federal
		  Communications Commission, as authorized by law, including uniforms and
		  allowances therefor, as authorized by 5 U.S.C. 5901–5902; not to exceed
		  $4,000 for official reception and representation
		  expenses; purchase and hire of motor vehicles; special counsel fees; and
		  services as authorized by 5 U.S.C. 3109,
		  $335,794,000: Provided, That
		  $335,794,000 of offsetting collections shall be
		  assessed and collected pursuant to section 9 of title I of the
		  Communications Act of 1934, shall be
		  retained and used for necessary expenses in this appropriation, and shall
		  remain available until expended: Provided further, That the
		  sum herein appropriated shall be reduced as such offsetting collections are
		  received during fiscal year 2010 so as to result in a final fiscal year 2010
		  appropriation estimated at $0: Provided
		  further, That any offsetting collections received in excess of
		  $335,794,000 in fiscal year 2010 shall not be
		  available for obligation: Provided further, That remaining
		  offsetting collections from prior years collected in excess of the amount
		  specified for collection in each such year and otherwise becoming available on
		  October 1, 2009, shall not be available for obligation: Provided
		  further, That notwithstanding 47 U.S.C. 309(j)(8)(B), proceeds from
		  the use of a competitive bidding system that may be retained and made available
		  for obligation shall not exceed $85,000,000 for
		  fiscal year 2010: 
		  Provided further, That the
		  Inspector General of the Federal Communications Commission shall examine
		  whether, and to what extent, the National Exchange Carrier Association, Inc. is
		  acting in compliance with the Communications Act of 1934, as amended, and the
		  regulations promulgated thereunder, and whether, and to what extent, the FCC
		  has delegated authority to National Exchange Carrier Association, Inc.
		  consistent with the Communications Act of 1934, as amended: 
		  Provided further, That the Federal
		  Communications Commission Inspector General shall submit a report to Congress
		  not later than July 1, 2010, setting forth the conclusions of such
		  examination.
			Administrative provisions—federal
		  communications commission
			501.Section 302 of the Universal Service
			 Antideficiency Temporary Suspension Act is amended by striking December
			 31, 2009, each place it appears and inserting December 31,
			 2010.
			502.None of the funds appropriated by this Act
			 may be used by the Federal Communications Commission to modify, amend, or
			 change its rules or regulations for universal service support payments to
			 implement the February 27, 2004 recommendations of the Federal-State Joint
			 Board on Universal Service regarding single connection or primary line
			 restrictions on universal service support payments.
				Federal deposit insurance
		  corporation
				Office of inspector generalFor necessary expenses of the Office of
		  Inspector General in carrying out the provisions of the Inspector General Act
		  of 1978, $37,942,000, to be derived from the
		  Deposit Insurance Fund and the FSLIC Resolution
		  Fund.
				Federal election
		  commission
				Salaries and expensesFor necessary expenses to carry out the
		  provisions of the Federal Election Campaign Act
		  of 1971, $67,000,000, of which not to
		  exceed $5,000 shall be available for reception
		  and representation expenses.
				Federal labor relations
		  authority
				Salaries and expensesFor necessary expenses to carry out
		  functions of the Federal Labor Relations Authority, pursuant to Reorganization
		  Plan Numbered 2 of 1978, and the Civil Service Reform Act of 1978, including
		  services authorized by 5 U.S.C. 3109, and including hire of experts and
		  consultants, hire of passenger motor vehicles, and rental of conference rooms
		  in the District of Columbia and elsewhere,
		  $24,773,000: Provided, That
		  public members of the Federal Service Impasses Panel may be paid travel
		  expenses and per diem in lieu of subsistence as authorized by law (5 U.S.C.
		  5703) for persons employed intermittently in the Government service, and
		  compensation as authorized by 5 U.S.C. 3109: Provided further,
		  That notwithstanding 31 U.S.C. 3302, funds received from fees charged to
		  non-Federal participants at labor-management relations conferences shall be
		  credited to and merged with this account, to be available without further
		  appropriation for the costs of carrying out these
		  conferences.
				Federal trade
		  commission
				Salaries and expensesFor necessary expenses of the Federal Trade
		  Commission, including uniforms or allowances therefor, as authorized by 5
		  U.S.C. 5901–5902; services as authorized by 5 U.S.C. 3109; hire of passenger
		  motor vehicles; and not to exceed $2,000 for
		  official reception and representation expenses,
		  $289,300,000, to remain available until
		  expended: Provided, That not to exceed
		  $300,000 shall be available for use to contract
		  with a person or persons for collection services in accordance with the terms
		  of 31 U.S.C. 3718: Provided further, That, notwithstanding any
		  other provision of law, not to exceed
		  $102,000,000 of offsetting collections derived
		  from fees collected for premerger notification filings under the
		  Hart-Scott-Rodino Antitrust Improvements Act of 1976 (15 U.S.C. 18a),
		  regardless of the year of collection, shall be retained and used for necessary
		  expenses in this appropriation: Provided further, That,
		  notwithstanding any other provision of law, not to exceed
		  $21,000,000 in offsetting collections derived
		  from fees sufficient to implement and enforce the Telemarketing Sales Rule,
		  promulgated under the Telemarketing and Consumer Fraud and Abuse Prevention Act
		  (15 U.S.C. 6101 et seq.), shall be credited to this account, and be retained
		  and used for necessary expenses in this appropriation: Provided
		  further, That the sum herein appropriated from the general fund shall
		  be reduced as such offsetting collections are received during fiscal year 2010,
		  so as to result in a final fiscal year 2010 appropriation from the general fund
		  estimated at not more than $166,300,000:
		  Provided further, That none of the funds made available to the
		  Federal Trade Commission may be used to implement subsection (e)(2)(B) of
		  section 43 of the Federal Deposit Insurance
		  Act (12 U.S.C. 1831t).
				General services
		  administration
				Real property
		  activities
				Federal buildings
		  fund
				Limitations on availability of
		  revenueFor an additional
		  amount to be deposited in the Federal Buildings Fund,
		  $482,900,000. Amounts in the Fund, including
		  revenues and collections deposited into the Fund, shall be
		  available for necessary expenses of real property management and related
		  activities not otherwise provided for, including operation, maintenance, and
		  protection of federally owned and leased buildings; rental of buildings in the
		  District of Columbia; restoration of leased premises; moving governmental
		  agencies (including space adjustments and telecommunications relocation
		  expenses) in connection with the assignment, allocation, and transfer of space;
		  contractual services incident to cleaning or servicing buildings, and moving;
		  repair and alteration of federally owned buildings including grounds,
		  approaches and appurtenances; care and safeguarding of sites; maintenance,
		  preservation, demolition, and equipment; acquisition of buildings and sites by
		  purchase, condemnation, or as otherwise authorized by law; acquisition of
		  options to purchase buildings and sites; conversion and extension of federally
		  owned buildings; preliminary planning and design of projects by contract or
		  otherwise; construction of new buildings (including equipment for such
		  buildings); and payment of principal, interest, and any other obligations for
		  public buildings acquired by installment purchase and purchase contract; in the
		  aggregate amount of $8,488,585,000, of which:
		  (1) $734,037,000 shall remain available until
		  expended for construction (including funds for sites and expenses and
		  associated design and construction services) of additional projects at the
		  following locations:
					New Construction:
						California:
							Calexico, Calexico West, Land Port of
			 Entry, $9,437,000.
							Colorado:
							Lakewood, Denver Federal Center
			 Remediation, $9,962,000.
							District of Columbia:
							Southeast Federal Center Remediation,
			 $15,000,000.
							Florida:
							Miami, Federal Bureau of Investigation
			 Field Office Consolidation, $190,675,000.
							Georgia:
							Savannah, United States Courthouse,
			 $7,900,000.
							Maine:
							Madawaska, Land Port of Entry,
			 $50,127,000.
							Maryland:
							White Oak, Food and Drug Administration
			 Consolidation, $137,871,000.
							Pennsylvania:
							Lancaster, United States Courthouse,
			 $6,500,000.
							Texas:
							El Paso, Tornillo-Guadalupe, Land Port of
			 Entry, $91,565,000.
							San Antonio, United States Courthouse,
			 $4,000,000.
							Utah:
							Salt Lake City, United States Courthouse,
			 $211,000,000:
							Provided,
			 That each of the foregoing limits of costs on new construction projects may be
			 exceeded to the extent that savings are affected in other such projects, but
			 not to exceed 10 percent of the amounts included in an approved prospectus, if
			 required, unless advance approval is obtained from the Committees on
			 Appropriations of a greater amount: Provided further, That all
			 funds for direct construction projects shall expire on September 30, 2011 and
			 remain in the Federal Buildings Fund except for funds for projects as to which
			 funds for design or other funds have been obligated in whole or in part prior
			 to such date: Provided further, That for fiscal year 2011 and
			 thereafter, the annual budget submission to Congress for the General Services
			 Administration shall include a detailed 5-year plan for Federal building
			 construction projects with a yearly update of total projected future funding
			 needs: Provided further, That for fiscal year 2011 and
			 thereafter, the annual budget submission to Congress for the General Services
			 Administration shall, in consultation with U.S. Customs and Border Patrol,
			 include a detailed 5-year plan for Federal land port-of-entry projects with a
			 yearly update of total projected future funding needs; (2)
			 $453,776,000 shall remain available until
			 expended for repairs and alterations, which includes associated design and
			 construction services:Repairs and Alterations:
						District of Columbia:
							East Wing Infrastructure Systems
			 Replacement, $114,500,000.
							Eisenhower Executive Office Building
			 Courtyard Replacement, $10,000,000.
							Eisenhower Executive Office Building Roof
			 Replacement, $15,000,000.
							New Executive Office Building,
			 $30,276,000.
							Special Emphasis Programs:
							Fire and Life Safety Program,
			 $20,000,000.
							Energy and Water Retrofit and Conservation
			 Measures, $2,000,000.
							Federal High-Performance Green Buildings,
			 $2,000,000.
							Basic Repairs and Alterations,
			 $260,000,000:
						Provided
			 further, That funds made available in this or any previous Act in the
			 Federal Buildings Fund for Repairs and Alterations shall, for prospectus
			 projects, be limited to the amount identified for each project, except each
			 project in this or any previous Act may be increased by an amount not to exceed
			 10 percent unless advance approval is obtained from the Committees on
			 Appropriations of a greater amount: Provided further, That
			 additional projects for which prospectuses have been fully approved may be
			 funded under this category only if advance approval is obtained from the
			 Committees on Appropriations: Provided further, That the
			 amounts provided in this or any prior Act for Repairs and
			 Alterations may be used to fund costs associated with implementing
			 security improvements to buildings necessary to meet the minimum standards for
			 security in accordance with current law and in compliance with the
			 reprogramming guidelines of the appropriate Committees of the House and Senate:
			 Provided further, That the difference between the funds
			 appropriated and expended on any projects in this or any prior Act, under the
			 heading Repairs and Alterations, may be transferred to Basic
			 Repairs and Alterations or used to fund authorized increases in prospectus
			 projects: Provided further, That all funds for repairs and
			 alterations prospectus projects shall expire on September 30, 2011 and remain
			 in the Federal Buildings Fund except funds for projects as to which funds for
			 design or other funds have been obligated in whole or in part prior to such
			 date: Provided further, That the amount provided in this or
			 any prior Act for Basic Repairs and Alterations may be used to pay claims
			 against the Government arising from any projects under the heading
			 Repairs and Alterations or used to fund authorized increases in
			 prospectus projects; (3) $140,525,000 for
			 installment acquisition payments including payments on purchase contracts which
			 shall remain available until expended; (4)
			 $4,829,871,000 for rental of space which shall
			 remain available until expended; and (5)
			 $2,330,376,000 for building operations which
			 shall remain available until expended: Provided further, That
			 funds available to the General Services Administration shall not be available
			 for expenses of any construction, repair, alteration and acquisition project
			 for which a prospectus, if required by the Public Buildings Act of 1959, has not been
			 submitted, except that necessary funds may be expended for each project for
			 required expenses for the development of a proposed prospectus:
			 Provided further, That funds available in the Federal
			 Buildings Fund may be expended for emergency repairs when advance approval is
			 obtained from the Committees on Appropriations: Provided
			 further, That amounts necessary to provide reimbursable special
			 services to other agencies under section 210(f)(6) of the
			 Federal Property and Administrative Services
			 Act of 1949 (40 U.S.C. 592(b)(2)) and amounts to provide such
			 reimbursable fencing, lighting, guard booths, and other facilities on private
			 or other property not in Government ownership or control as may be appropriate
			 to enable the United States Secret Service to perform its protective functions
			 pursuant to 18 U.S.C. 3056, shall be available from such revenues and
			 collections: Provided further, That revenues and collections
			 and any other sums accruing to this Fund during fiscal year 2010, excluding
			 reimbursements under section 210(f)(6) of the Federal Property and Administrative Services Act of
			 1949 (40 U.S.C. 592(b)(2)) in excess of the aggregate new
			 obligational authority authorized for Real Property Activities of the Federal
			 Buildings Fund in this Act shall remain in the Fund and shall not be available
			 for expenditure except as authorized in appropriations Acts.General
		  activities
				Government-wide policyFor expenses authorized by law, not
		  otherwise provided for, for Government-wide policy and evaluation activities
		  associated with the management of real and personal property assets and certain
		  administrative services; Government-wide policy support responsibilities
		  relating to acquisition, telecommunications, information technology management,
		  and related technology activities; and services as authorized by 5 U.S.C. 3109;
		  $61,165,000.
				Operating expensesFor expenses authorized by law, not
		  otherwise provided for, for Government-wide activities associated with
		  utilization and donation of surplus personal property; disposal of real
		  property; agency-wide policy direction, management, and communications;
		  Civilian Board of Contract Appeals; services as authorized by 5 U.S.C. 3109;
		  and not to exceed $7,500 for official reception
		  and representation expenses,
		  $71,881,000.
				Office of inspector generalFor necessary expenses of the Office of
		  Inspector General and service authorized by 5 U.S.C. 3109,
		  $58,000,000: Provided, That not
		  to exceed $15,000 shall be available for payment
		  for information and detection of fraud against the Government, including
		  payment for recovery of stolen Government property: Provided
		  further, That not to exceed $2,500
		  shall be available for awards to employees of other Federal agencies and
		  private citizens in recognition of efforts and initiatives resulting in
		  enhanced Office of Inspector General
		  effectiveness.
				Electronic government
		  fund
				(including transfer of funds)For necessary expenses in support of
		  interagency projects that enable the Federal Government to expand its ability
		  to conduct activities electronically, through the development and
		  implementation of innovative uses of the Internet and other electronic methods,
		  $35,000,000, to remain available until expended:
		  Provided, That these funds may be transferred to Federal
		  agencies to carry out the purposes of the Fund: Provided
		  further, That this transfer authority shall be in addition to any
		  other transfer authority provided in this Act: Provided
		  further, That such transfers may not be made until 10 days after a
		  proposed spending plan and explanation for each project to be undertaken has
		  been submitted to the Committees on
		  Appropriations.
				Allowances and office staff for former
		  presidents
				For carrying out the provisions of the Act
		  of August 25, 1958 (3 U.S.C. 102 note), and Public Law 95–138,
		  $3,756,000.
				Federal citizen services fundFor necessary expenses of the Office of
		  Citizen Services, including services authorized by 5 U.S.C. 3109,
		  $36,515,000, to be deposited into the Federal
		  Citizen Services Fund: Provided, That the appropriations,
		  revenues, and collections deposited into the Fund shall be available for
		  necessary expenses of Federal Citizen Services activities in the aggregate
		  amount not to exceed $61,000,000.
		  Appropriations, revenues, and collections accruing to this Fund during fiscal
		  year 2010 in excess of such amount shall remain in the Fund and shall not be
		  available for expenditure except as authorized in appropriations
		  Acts.
				Administrative provisions—general services
		  administration
				(including transfers of
		  funds)
				510.Funds available to the General Services
			 Administration shall be available for the hire of passenger motor
			 vehicles.
			511.Funds in the Federal Buildings Fund made
			 available for fiscal year 2010 for Federal Buildings Fund activities may be
			 transferred between such activities only to the extent necessary to meet
			 program requirements: Provided, That any proposed transfers
			 shall be approved in advance by the Committees on Appropriations.
			512.Except as otherwise provided in this title,
			 funds made available by this Act shall be used to transmit a fiscal year 2011
			 request for United States Courthouse construction only if the request: (1)
			 meets the design guide standards for construction as established and approved
			 by the General Services Administration, the Judicial Conference of the United
			 States, and the Office of Management and Budget; (2) reflects the priorities of
			 the Judicial Conference of the United States as set out in its approved 5-year
			 construction plan; and (3) includes a standardized courtroom utilization study
			 of each facility to be constructed, replaced, or expanded.
			513.None of the funds provided in this Act may
			 be used to increase the amount of occupiable square feet, provide cleaning
			 services, security enhancements, or any other service usually provided through
			 the Federal Buildings Fund, to any agency that does not pay the rate per square
			 foot assessment for space and services as determined by the General Services
			 Administration in compliance with the Public Buildings Amendments Act of 1972
			 (Public Law 92–313).
			514.From funds made available under the heading
			 Federal Buildings Fund, Limitations on Availability of Revenue,
			 claims against the Government of less than
			 $250,000 arising from direct construction
			 projects and acquisition of buildings may be liquidated from savings effected
			 in other construction projects with prior notification to the Committees on
			 Appropriations.
			515.In any case in which the Committee of
			 Transportation and Infrastructure of the House of Representatives and the
			 Committee on Environment and Public Works of the Senate adopt a resolution
			 granting lease authority pursuant to a prospectus transmitted to Congress by
			 the Administrator of the General Services Administration under section 3307 of
			 title 40, United States Code, the Administrator shall ensure that the
			 delineated area of procurement is identical to the delineated area included in
			 the prospectus for all lease agreements, except that, if the Administrator
			 determines that the delineated area of the procurement should not be identical
			 to the delineated area included in the prospectus, the Administrator shall
			 provide an explanatory statement to each of such committees and the House and
			 Senate Committees on Appropriations prior to exercising any lease authority
			 provided in the resolution.
			516.In furtherance of the emergency management
			 policy set forth in the Robert T. Stafford Disaster Relief and Emergency
			 Assistance Act, the Administrator of the General Services Administration may
			 provide for the use of the Federal supply schedules of the General Services
			 Administration by relief and disaster organizations as described in section 309
			 of that Act. Purchases under this authority shall be limited to use in
			 preparation for, response to, and recovery from hazards as defined in section
			 602 of that Act.
				Harry S truman scholarship
		  foundation
				Salaries and expensesFor payment to the Harry S Truman
		  Scholarship Foundation Trust Fund, established by section 10 of Public Law
		  93–642, $660,000, to remain available until
		  expended.
				Merit systems protection
		  board
				Salaries and
		  expenses
				(including transfer of funds)For necessary expenses to carry out
		  functions of the Merit Systems Protection Board pursuant to Reorganization Plan
		  Numbered 2 of 1978, the Civil Service Reform Act of 1978, and the Whistleblower
		  Protection Act of 1989 (5 U.S.C. 5509 note), including services as authorized
		  by 5 U.S.C. 3109, rental of conference rooms in the District of Columbia and
		  elsewhere, hire of passenger motor vehicles, direct procurement of survey
		  printing, and not to exceed $2,000 for official
		  reception and representation expenses,
		  $40,339,000 together with not to exceed
		  $2,579,000 for administrative expenses to
		  adjudicate retirement appeals to be transferred from the Civil Service
		  Retirement and Disability Fund in amounts determined by the Merit Systems
		  Protection Board.
				Morris K. udall scholarship and excellence
		  in national environmental policy
		  foundation
				Morris k. udall scholarship and excellence
		  in national environmental policy trust fund
				(including transfer of funds)For payment to the Morris K. Udall
		  Scholarship and Excellence in National Environmental Policy Trust Fund,
		  pursuant to the Morris K. Udall Scholarship and Excellence in National
		  Environmental and Native American Public Policy Act of 1992 (20 U.S.C. 5601 et
		  seq.), $3,850,000, to remain available until
		  expended, of which up to $50,000 shall be used
		  to conduct financial audits pursuant to the Accountability of Tax Dollars Act
		  of 2002 (Public Law 107–289) notwithstanding sections 8 and 9 of Public Law
		  102–259: Provided, That up to 60 percent of such funds may be
		  transferred by the Morris K. Udall Scholarship and Excellence in National
		  Environmental Policy Foundation for the necessary expenses of the Native
		  Nations Institute.
				Environmental dispute resolution
		  fundFor payment to the
		  Environmental Dispute Resolution Fund to carry out activities authorized in the
		  Environmental Policy and Conflict Resolution Act of 1998,
		  $3,000,000, to remain available until
		  expended.
				National archives and records
		  administration
				Operating expensesFor necessary expenses in connection with
		  the administration of the National Archives and Records Administration
		  (including the Information Security Oversight Office) and archived Federal
		  records and related activities, as provided by law, and for expenses necessary
		  for the review and declassification of documents and the activities of the
		  Public Interest Declassification Board, and for the hire of passenger motor
		  vehicles, and for uniforms or allowances therefor, as authorized by law (5
		  U.S.C. 5901 et seq.), including maintenance, repairs, and cleaning,
		  $339,770,000.
				OFFICE OF THE INSPECTOR
		  GENERALFor necessary expenses
		  of the Office of Inspector General in carrying out the provisions of the
		  Inspector General Reform Act of 2008, Public Law 110–409, 122 Stat. 4302–16
		  (2008), and the Inspector General Act of 1978, as amended, 5 U.S.C. Appendix,
		  and for the hire of passenger motor vehicles,
		  $4,100,000.
				Electronic records archivesFor necessary expenses in connection with
		  the development of the electronic records archives, to include all direct
		  project costs associated with research, analysis, design, development, and
		  program management, $85,500,000, of which
		  $61,757,000 shall remain available until
		  September 30, 2011: Provided, That none of the multi-year
		  funds may be obligated until the National Archives and Records Administration
		  submits to the Committees on Appropriations, and such Committees approve, a
		  plan for expenditure that: (1) meets the capital planning and investment
		  control review requirements established by the Office of Management and Budget,
		  including Circular A–11; (2) complies with the National Archives and Records
		  Administration's enterprise architecture; (3) conforms with the National
		  Archives and Records Administration's enterprise life cycle methodology; (4) is
		  approved by the National Archives and Records Administration and the Office of
		  Management and Budget; (5) has been reviewed by the Government Accountability
		  Office; and (6) complies with the acquisition rules, requirements, guidelines,
		  and systems acquisition management practices of the Federal
		  Government.
				Repairs and restorationFor the repair, alteration, and improvement
		  of archives facilities, and to provide adequate storage for holdings,
		  $27,500,000, to remain available until
		  expended.
				National historical publications and
		  records commission
				Grants
		  program
				For necessary expenses for allocations and
		  grants for historical publications and records as authorized by 44 U.S.C. 2504,
		  $12,000,000, to remain available until
		  expended.
				National credit union
		  administration
				Central liquidity facilityDuring fiscal year 2010, gross obligations
		  of the Central Liquidity Facility for the principal amount of new direct loans
		  to member credit unions, as authorized by 12 U.S.C. 1795 et seq., shall be the
		  amount authorized by section 307(a)(4)(A) of the Federal Credit Union Act (12
		  U.S.C. 1795f(a)(4)(A)): Provided, That administrative expenses
		  of the Central Liquidity Facility in fiscal year 2010 shall not exceed
		  $1,250,000.
				Community development revolving loan
		  fundFor the Community
		  Development Revolving Loan Fund program as authorized by 42 U.S.C. 9812, 9822
		  and 9910, $1,000,000 shall be available until
		  September 30, 2011 for technical assistance to low-income designated credit
		  unions.
				Office of government
		  ethics
				Salaries and expensesFor necessary expenses to carry out
		  functions of the Office of Government Ethics pursuant to the Ethics in
		  Government Act of 1978, and the Ethics Reform Act of 1989, including services
		  as authorized by 5 U.S.C. 3109, rental of conference rooms in the District of
		  Columbia and elsewhere, hire of passenger motor vehicles, and not to exceed
		  $1,500 for official reception and representation
		  expenses,
		  $13,665,000.
				Office of personnel
		  management
				Salaries and
		  expenses
				(including transfer of trust
		  funds)For necessary expenses
		  to carry out functions of the Office of Personnel Management pursuant to
		  Reorganization Plan Numbered 2 of 1978 and the Civil Service Reform Act of
		  1978, including services as authorized by 5 U.S.C. 3109; medical examinations
		  performed for veterans by private physicians on a fee basis; rental of
		  conference rooms in the District of Columbia and elsewhere; hire of passenger
		  motor vehicles; not to exceed $2,500 for
		  official reception and representation expenses; advances for reimbursements to
		  applicable funds of the Office of Personnel Management and the Federal Bureau
		  of Investigation for expenses incurred under Executive Order No. 10422 of
		  January 9, 1953, as amended; and payment of per diem and/or subsistence
		  allowances to employees where Voting Rights Act activities require an employee
		  to remain overnight at his or her post of duty,
		  $94,970,000, of which
		  $5,908,000 shall be available for the Enterprise
		  Human Resources Integration project; $1,364,000
		  shall be available for the Human Resources Line of Business project; and in
		  addition $112,738,000 for administrative
		  expenses, to be transferred from the appropriate trust funds of the Office of
		  Personnel Management without regard to other statutes, including direct
		  procurement of printed materials, for the retirement and insurance programs, of
		  which not more than $9,300,000 shall be
		  available for the cost of implementing the new integrated financial system and
		  not more than $4,000,000 shall be available for
		  automating the retirement recordkeeping systems: Provided,
		  That the provisions of this appropriation shall not affect the authority to use
		  applicable trust funds as provided by sections 8348(a)(1)(B), and 9004(f)(2)(A)
		  of title 5, United States Code: Provided further, That no part
		  of this appropriation shall be available for salaries and expenses of the Legal
		  Examining Unit of the Office of Personnel Management established pursuant to
		  Executive Order No. 9358 of July 1, 1943, or any successor unit of like
		  purpose: Provided further, That the President's Commission on
		  White House Fellows, established by Executive Order No. 11183 of October 3,
		  1964, may, during fiscal year 2010, accept donations of money, property, and
		  personal services: Provided further, That such donations,
		  including those from prior years, may be used for the development of publicity
		  materials to provide information about the White House Fellows, except that no
		  such donations shall be accepted for travel or reimbursement of travel
		  expenses, or for the salaries of employees of such Commission: Provided
		  further, That within the funds provided, the Office of Personnel
		  Management shall carry out the Intergovernmental Personnel Act Mobility
		  Program, with special attention to Federal agencies employing more than 2,000
		  nurses: Provided further, That funding may be allocated to
		  develop guidelines that provide Federal agencies direction in using their
		  authority under the Intergovernmental Personnel Act Mobility Program, according
		  to the directives outlined in the accompanying
		  report.
				Office of inspector
		  general
				Salaries and
		  expenses
				(including transfer of trust
		  funds)For necessary expenses
		  of the Office of Inspector General in carrying out the provisions of the
		  Inspector General Act of 1978, including services as authorized by 5 U.S.C.
		  3109, hire of passenger motor vehicles,
		  $2,136,000, and in addition, not to exceed
		  $20,428,000 for administrative expenses to
		  audit, investigate, and provide other oversight of the Office of Personnel
		  Management's retirement and insurance programs, to be transferred from the
		  appropriate trust funds of the Office of Personnel Management, as determined by
		  the Inspector General: Provided, That the Inspector General is
		  authorized to rent conference rooms in the District of Columbia and
		  elsewhere.
				Government payment for annuitants,
		  employees health benefitsFor
		  payment of Government contributions with respect to retired employees, as
		  authorized by chapter 89 of title 5, United States Code, and the Retired
		  Federal Employees Health Benefits Act (74 Stat. 849), such sums as may be
		  necessary.
				Government payment for annuitants, employee
		  life insuranceFor payment of
		  Government contributions with respect to employees retiring after December 31,
		  1989, as required by chapter 87 of title 5, United States Code, such sums as
		  may be necessary.
				Payment to civil service retirement and
		  disability fundFor financing
		  the unfunded liability of new and increased annuity benefits becoming effective
		  on or after October 20, 1969, as authorized by 5 U.S.C. 8348, and annuities
		  under special Acts to be credited to the Civil Service Retirement and
		  Disability Fund, such sums as may be necessary: Provided, That
		  annuities authorized by the Act of May 29, 1944, and the Act of August 19, 1950
		  (33 U.S.C. 771–775), may hereafter be paid out of the Civil Service Retirement
		  and Disability Fund.
				Office of special
		  counsel
				Salaries and expensesFor necessary expenses to carry out
		  functions of the Office of Special Counsel pursuant to Reorganization Plan
		  Numbered 2 of 1978, the Civil Service Reform Act of 1978 (Public Law 95–454),
		  the Whistleblower Protection Act of 1989 (Public Law 101–12), Public Law
		  107–304, and the Uniformed Services Employment and Reemployment Rights Act of
		  1994 (Public Law 103–353), including services as authorized by 5 U.S.C. 3109,
		  payment of fees and expenses for witnesses, rental of conference rooms in the
		  District of Columbia and elsewhere, and hire of passenger motor vehicles;
		  $18,495,000.
				Postal regulatory
		  commission
				Salaries and
		  expenses
				(including transfer of funds)For necessary expenses of the Postal
		  Regulatory Commission in carrying out the provisions of the Postal
		  Accountability and Enhancement Act (Public Law 109–435),
		  $14,333,000, to be derived by transfer from the
		  Postal Service Fund and expended as authorized by section 603(a) of such
		  Act.
				Privacy and civil liberties oversight
		  board
				Salaries and expensesFor necessary expenses of the Privacy and
		  Civil Liberties Oversight Board, as authorized by section 1061 of the
		  Intelligence Reform and Terrorism Prevention Act of 2004 (5 U.S.C. 601 note),
		  as amended,
		  $1,500,000.
				Securities and exchange
		  commission
				Salaries and expensesFor necessary expenses for the Securities
		  and Exchange Commission, including services as authorized by 5 U.S.C. 3109, the
		  rental of space (to include multiple year leases) in the District of Columbia
		  and elsewhere, and not to exceed $3,500 for
		  official reception and representation expenses,
		  $1,126,000,000, to remain available until
		  expended; of which not to exceed $20,000 may be
		  used toward funding a permanent secretariat for the International Organization
		  of Securities Commissions; and of which not to exceed
		  $100,000 shall be available for expenses for
		  consultations and meetings hosted by the Commission with foreign governmental
		  and other regulatory officials, members of their delegations, appropriate
		  representatives and staff to exchange views concerning developments relating to
		  securities matters, development and implementation of cooperation agreements
		  concerning securities matters and provision of technical assistance for the
		  development of foreign securities markets, such expenses to include necessary
		  logistic and administrative expenses and the expenses of Commission staff and
		  foreign invitees in attendance at such consultations and meetings including:
		  (1) such incidental expenses as meals taken in the course of such attendance;
		  (2) any travel and transportation to or from such meetings; and (3) any other
		  related lodging or subsistence: Provided, That fees and
		  charges authorized by sections 6(b) of the Securities Exchange Act of 1933 (15
		  U.S.C. 77f(b)), and 13(e), 14(g) and 31 of the Securities Exchange Act of 1934 (15 U.S.C.
		  78m(e), 78n(g), and 78ee), shall be credited to this account as offsetting
		  collections: Provided further, That not to exceed
		  $1,115,780,000 of such offsetting collections
		  shall be available until expended for necessary expenses of this account:
		  Provided further, That
		  $10,220,000 shall be derived from prior year
		  unobligated balances from funds previously appropriated to the Securities and
		  Exchange Commission: Provided further, That the total amount
		  appropriated under this heading from the general fund for fiscal year 2010
		  shall be reduced as such offsetting fees are received so as to result in a
		  final total fiscal year 2010 appropriation from the general fund estimated at
		  not more than $0.
				Selective service
		  system
				Salaries and expensesFor necessary expenses of the Selective
		  Service System, including expenses of attendance at meetings and of training
		  for uniformed personnel assigned to the Selective Service System, as authorized
		  by 5 U.S.C. 4101–4118 for civilian employees; purchase of uniforms, or
		  allowances therefor, as authorized by 5 U.S.C. 5901–5902; hire of passenger
		  motor vehicles; services as authorized by 5 U.S.C. 3109; and not to exceed
		  $750 for official reception and representation
		  expenses; $24,400,000:
		  Provided, That during the current fiscal year, the President
		  may exempt this appropriation from the provisions of 31 U.S.C. 1341, whenever
		  the President deems such action to be necessary in the interest of national
		  defense: Provided further, That none of the funds appropriated
		  by this Act may be expended for or in connection with the induction of any
		  person into the Armed Forces of the United
		  States.
				Small business
		  administration
				Salaries and expensesFor necessary expenses, not otherwise
		  provided for, of the Small Business Administration as authorized by Public Law
		  108–447, including hire of passenger motor vehicles as authorized by 31 U.S.C.
		  1343 and 1344, and not to exceed $3,500 for
		  official reception and representation expenses,
		  $444,000,000: Provided, That
		  the Administrator is authorized to charge fees to cover the cost of
		  publications developed by the Small Business Administration, and certain loan
		  program activities, including fees authorized by section 5(b) of the
		  Small Business Act: Provided
		  further, That, notwithstanding 31 U.S.C. 3302, revenues received from
		  all such activities shall be credited to this account, to remain available
		  until expended, for carrying out these purposes without further appropriations:
		  Provided further, That
		  $114,400,000 shall be available to fund grants
		  for performance in fiscal year 2010 or fiscal year 2011 as authorized by
		  section 21 of the Small Business Act, of which
		  $1,000,000 shall be for the Veterans Assistance
		  and Services Program authorized by section 21(n) of the
		  Small Business Act, as added by
		  section 107 of Public Law 110–186, and of which
		  $1,000,000 shall be for the Small Business
		  Energy Efficiency Program authorized by section 1203(c) of Public Law 110–140: 
		  Provided further, That
		  $22,000,000 shall remain available until
		  September 30, 2011 for marketing, management, and technical assistance under
		  section 7(m) of the Small Business Act (15 U.S.C. 636(m)(4)) by intermediaries
		  that make microloans under the microloan program: 
		  Provided further, That during
		  fiscal year 2010, the applicable percentage under section 7(m)(4)(A) of the
		  Small Business Act shall be 50 percent and section 7(m)(4)(B) of the Small
		  Business Act shall not apply: Provided further, That
		  $11,690,500 shall be available for the Loan
		  Modernization and Accounting System, to be available until September 30, 2011:
		  Provided further, That
		  $10,000,000, to remain available until September
		  30, 2011, shall be for expenses for the relocation of the headquarters of the
		  Small Business Administration: 
		  Provided further, That
		  notwithstanding section 7(e) of the Small Business Act, up to
		  $10,000,000 shall be for financial assistance in
		  the form of grants or cooperative agreements to educational institutions,
		  nonprofit organizations, Federal, State, and local departments and agencies
		  (including Small Business Development Centers operating pursuant to section 21
		  of the Small Business Act, Women's Business Centers operating pursuant to
		  section 29 of the Small Business Act, and SCORE chapters operating pursuant to
		  section 8(b)(1)(B) of the Small Business Act) for the purpose of providing
		  management or technical assistance and other services to small businesses: 
		  Provided further, That
		  $2,000,000 shall be for the Federal and State
		  Technology Partnership Program under section 34 of the Small Business Act (15
		  U.S.C. 657d).
				Office of inspector generalFor necessary expenses of the Office of
		  Inspector General in carrying out the provisions of the Inspector General Act
		  of 1978,
		  $16,300,000.
				Surety bond guarantees revolving
		  fundFor additional capital
		  for the Surety Bond Guarantees Revolving Fund, authorized by the
		  Small Business Investment Act of
		  1958, $1,000,000, to remain available
		  until expended.
				Business loans program
		  account
				(including transfers of
		  funds)For the cost of direct
		  loans, $3,000,000, to remain available until
		  expended, and for the cost of guaranteed loans as authorized by section 7(a) of
		  the Small Business Act, $80,000,000, to remain
		  available until expended: Provided, That such costs, including
		  the cost of modifying such loans, shall be as defined in section 502 of the
		  Congressional Budget Act of 1974: Provided further, That
		  subject to section 502 of the Congressional Budget Act of 1974, during fiscal
		  year 2010 commitments to guarantee loans under section 503 of the
		  Small Business Investment Act of 1958
		  shall not exceed $7,500,000,000:
		  Provided further, That during fiscal year 2010 commitments for
		  general business loans authorized under section 7(a) of the
		  Small Business Act shall not exceed
		  $17,500,000,000:
		  Provided further, That during fiscal year
		  2010 commitments to guarantee loans for debentures under section 303(b) of the
		  Small Business Investment Act of
		  1958, shall not exceed
		  $3,000,000,000: Provided
		  further, That during fiscal year 2010, guarantees of trust
		  certificates authorized by section 5(g) of the Small Business Act shall not exceed a principal
		  amount of $12,000,000,000. In addition, for
		  administrative expenses to carry out the direct and guaranteed loan programs,
		  $153,000,000, which may be transferred to and
		  merged with the appropriations for Salaries and
		  Expenses.
				Disaster loans program
		  account
				(including transfers of
		  funds)For the cost of
		  guaranteed loans, including the cost of modifying such loans as defined in
		  section 502 of the Congressional Budget Act of 1974,
		  $1,690,000, to remain available until expended,
		  of which $352,357 is for loan guarantees as
		  authorized by section 42 of the Small Business Act, and
		  $1,337,643 is for loan guarantees as authorized
		  by section 12085 of Public Law 110–246.
				In addition, for administrative expenses to
		  carry out the direct loan program authorized by section 7(b) of the Small
		  Business Act and the guaranteed loan programs authorized by section 42 of the
		  Small Business Act and section 12085 of Public Law 110–246,
		  $102,310,000, to be available until expended, of
		  which $1,000,000 is for the Office of Inspector
		  General of the Small Business Administration for audits and reviews of disaster
		  loans and the disaster loan programs and shall be transferred to and merged
		  with the appropriations for the Office of Inspector General; of which
		  $91,000,000 is for direct administrative
		  expenses of loan making and servicing to carry out the direct loan program,
		  which may be transferred to and merged with the appropriations for Salaries and
		  Expenses; of which $9,000,000 is for indirect
		  administrative expenses for the direct loan program, which may be transferred
		  to and merged with the appropriations for Salaries and Expenses, and of which
		  $1,310,000 is for administrative expenses to
		  carry out the guaranteed loan programs, which may be transferred to and merged
		  with the appropriations for Salaries and
		  Expenses.
				Administrative provisions—small business
		  administration
				(including transfer of
		  funds)
				520.Not to exceed 5 percent of any
			 appropriation made available for the current fiscal year for the Small Business
			 Administration in this Act may be transferred between such appropriations, but
			 no such appropriation shall be increased by more than 10 percent by any such
			 transfers: Provided, That any transfer pursuant to this
			 paragraph shall be treated as a reprogramming of funds under section 608 of
			 this Act and shall not be available for obligation or expenditure except in
			 compliance with the procedures set forth in that section.
			521.All disaster loans issued in Alaska or
			 North Dakota shall be administered by the Small Business Administration and
			 shall not be sold during fiscal year 2010.
			522.For an additional amount under the heading
			 Small Business Administration, Salaries and
			 Expenses$59,604,000, to remain available
			 until September 30, 2011, shall be for initiatives related to small business
			 development and entrepreneurship, including programmatic and construction
			 activities, of which $200,000 shall be for the
			 Alaska Manufacturing Extension Partnership for the AMBIT Youth Entrepreneurship
			 Curriculum, Anchorage, Alaska; $250,000 shall be
			 for the Alcorn State University for the Systems Research Institute,
			 Mississippi; $120,000 shall be for the Amoskeag
			 Business Incubator, Manchester, New Hampshire;
			 $100,000 shall be for the Bennett College for
			 Women, The Center for Women's Entrepreneurship, Greensboro, North Carolina;
			 $200,000 shall be for the Boise State University
			 for a research, economic development and entrepreneurial initiative, Idaho;
			 $1,050,000 shall be for the Brewer Business and
			 Commerce Park, Brewer, Maine; $117,500 shall be
			 for the Center for Economic Growth, Watervliet Innovation Center, Albany, New
			 York; $100,000 shall be for the Central
			 Connecticut State University, for a manufacturing workforce initiative and
			 technical assistance program, New Britain, Connecticut;
			 $100,000 shall be for the Champlain Valley
			 Office of Economic Opportunity, Chittenden Emergency Food Shelf's Community
			 Kitchen Expansion Project, Burlington, Vermont;
			 $117,500 shall be for the City of Buffalo,
			 Buffalo clean energy incubator, Buffalo, New York;
			 $85,000 shall be for the City of Jal, renovation
			 of Burke Junior High School to house business ventures, Jal, New Mexico;
			 $250,000 shall be for the City of Los Angeles,
			 Port of Los Angeles Technology Advancement Program and Clean Technology
			 Development Center, Los Angeles, California;
			 $300,000 shall be for the City of Providence,
			 Department of Planning and Development, Rhode Island Center for Life Sciences,
			 research, development and commercialization, Providence, Rhode Island;
			 $200,000 shall be for the City of Salem,
			 downtown revitalization toolbox program, Salem, Oregon;
			 $170,000 shall be for the City of Santa Rosa,
			 Ilfeld Warehouse business incubator, Santa Rosa, New Mexico;
			 $100,000 shall be for the College of Notre Dame
			 of Maryland, for lab facilities, Baltimore, Maryland;
			 $200,000 shall be for the Colorado State
			 University, Sustainable Biofuels Development Center, Fort Collins, Colorado;
			 $100,000 shall be for the Community College of
			 Philadelphia, Northeast Regional Center for small business education, growth,
			 and training, Philadelphia, Pennsylvania;
			 $100,000 shall be for the Community Economic
			 Development Fund Foundation, Small Business Institute, for training and
			 technical assistance to stabilize small business operations, Meriden,
			 Connecticut; $250,000 shall be for the Community
			 Links Hawaii for planning and development of Oahu Technology and Innovation
			 Park, Oahu, Hawaii; $117,500 shall be for the
			 Community Service Society of New York, financial education project, New York,
			 New York; $300,000 shall be for the Council for
			 Native Hawaiian Advancement, Entrepreneurial Development and Government
			 Procurement Center, Honolulu, Hawaii; $200,000
			 shall be for the Cuyahoga Community College, veterans outreach and business
			 development program, Cleveland, Ohio; $175,000
			 shall be for the Delaware Valley Industrial Resource Center (DVIRC) for small
			 business succession planning services, Philadelphia, Pennsylvania;
			 $100,000 shall be for the Department of
			 Community Affairs, Division on Women, New Jersey Women's Microbusiness Credit
			 Program, for training and mentoring activities, Trenton, New Jersey;
			 $200,000 shall be for the Detroit Renaissance,
			 Detroit Creative Corridor Center, Detroit, Michigan;
			 $200,000 shall be for the Eastern Washington
			 University for accelerating economic development in rural and underserved
			 communities of the Inland Pacific Northwest, Spokane, Washington;
			 $125,000 shall be for the Entrepreneurial
			 Development Center Program, College Park, Georgia;
			 $220,000 shall be for the Fitzsimons
			 Redevelopment Authority, Colorado Drug, Device, and Diagnostic Development
			 Institute, Aurora, Colorado; $200,000 shall be
			 for the Florida Institute of Technology, Florida Advanced Combustion Center,
			 Brevard County, Florida; $137,500 shall be for
			 the Great Falls Development Authority, to support the administrative costs of
			 the Central Montana Growth Fund, Great Falls, Montana;
			 $117,500 shall be for the Greater Syracuse
			 Chamber of Commerce, Space Alliance Technology Outreach Program (SATOP),
			 Syracuse, New York; $80,000 shall be for the
			 Hannah Grimes Center, business incubator renovation and expansion, Keene, New
			 Hampshire; $700,000 shall be for the Haymarket
			 Center for a workforce development initiative, Chicago, Illinois;
			 $137,500 shall be for the HOPE Community
			 Development Corporation for an economic development initiative, Charleston,
			 West Virginia; $200,000 shall be for the
			 Illinois Eastern Community Colleges for the Small Business Development Center,
			 Olney, Illinois; $600,000 shall be for the
			 Illinois Institute of Technology for University Technology Park, Chicago,
			 Illinois; $300,000 shall be for the Illinois
			 State Library to expand access to Illinois public libraries, Springfield,
			 Illinois; $500,000 shall be for the Illinois
			 State University for the McLean County Business Incubator, Normal, Illinois;
			 $500,000 shall be for the Jackson State
			 University for Economic and Community Development through Heritage Tourism,
			 Mississippi; $400,000 shall be for the Kansas
			 World Trade Center for the Wichita EcoPartnership, Wichita, Kansas;
			 $200,000 shall be for the Kelley Road Business
			 Park, Orono, Maine; $213,333 shall be for the
			 Latin Chamber of Commerce, Hispanic Leadership Program, Las Vegas, Nevada;
			 $200,000 shall be for the Lawrence
			 CommunityWorks, Union Crossing Mill Redevelopment, Lawrence, Massachusetts;
			 $300,000 shall be for the Leavenworth Technology
			 and Research Park, Leavenworth, Kansas; $975,700
			 shall be for the Loring Commerce Centre Infrastructure Development for the
			 Loring Development Authority, Limestone, Maine;
			 $137,500 shall be for the Louisiana Office of
			 Social Entrepreneurship for administrative costs of a business planning
			 initiative, Baton Rouge, Louisiana; $200,000
			 shall be for the Lutheran Social Service of Minnesota, Credit Counseling
			 Capacity Building, St. Paul, Minnesota; $137,500
			 shall be for the McNeese State University, Southwest Louisiana Entrepreneurial
			 and Economic Development Center (SEED), Lake Charles, Louisiana;
			 $250,000 shall be for the Minot State
			 University-Bottineau, Entrepreneurial Center for Horticulture, Bottineau, North
			 Dakota; $250,000 shall be for the Mississippi
			 Biotechnology Association for Capacity Building for the Mississippi
			 Biotechnology Industry, Ridgeland, Mississippi;
			 $500,000 shall be for the Mississippi State
			 University for the Entrepreneurship Center to Develop New Entity Creation
			 (ECDEC), Mississippi; $850,000 shall be for the
			 Mississippi Technology Alliance for the Center for Innovation and
			 Entrepreneurship, Mississippi; $1,000,000 shall
			 be for the Missouri Chamber Education Foundation to develop a small business
			 technology, training and outreach center, Jefferson City, Missouri;
			 $137,500 shall be for the Montana Technology
			 Venture Center, for expansion and operations of the TechRanch next step
			 program, Bozeman, Montana; $275,000 shall be for
			 the Nebraska Community Foundation, HomeTown Competitiveness, Lincoln, Nebraska;
			 $200,000 shall be for the Neighborhood
			 Development Center, Midtown Global Market business technical assistance, St.
			 Paul, Minnesota; $213,333 shall be for the
			 Nevada Center for Entrepreneurship and Technology (NCET), small business and
			 entrepreneurship development, Nevada; $213,334
			 shall be for the Nevada Small Business Development Center, for Imagine 2012, an
			 Hispanic business development initiative, Reno, Nevada;
			 $250,000 shall be for the North Carolina Rural
			 Economic Development Center for a Rural Business Finance Program, Raleigh,
			 North Carolina; $100,000 shall be for the North
			 Carolina School of the Arts/Winston-Salem State University, The Center for
			 Design Innovation, Winston-Salem, North Carolina;
			 $200,000 shall be for the Northern Virginia
			 Community College for retraining displaced workers in Geographic Information
			 Systems, Richmond, Virginia; $100,000 shall be
			 for the Northwest Pennsylvania Incubator Association for an incubator project,
			 Erie County, Pennsylvania; $750,000 shall be for
			 the Pellissippi Research Centre on the Oak Ridge Corridor, Alcoa, Tennessee;
			 $300,000 shall be for the Phillips County
			 Economic Development for a Entrepreneur Business Enhancement Program (EBEP),
			 Phillips County, Kansas; $50,000 shall be for
			 the Pittsburgh Life Sciences Greenhouse for the Tech Belt Biosciences
			 Initiative, Pittsburgh, Pennsylvania; $300,000
			 shall be for the Port of Clarkston, Asotin County Industrial Park
			 infrastructure completion, Asotin County, Washington;
			 $200,000 shall be for the Portland Community
			 College, sustainable careers for a green economic recovery, Portland, Oregon;
			 $200,000 shall be for the Prospera (Gallatin
			 Valley Development Corporation), Accelerated Entrepreneur Program, Bozeman,
			 Montana; $150,000 shall be for the Rhode Island
			 School of Design and Brown University, Partnership for Sustainable
			 Development/Rhode Island Center for Innovation and Entrepreneurship (RI–CIE),
			 for technical assistance to small businesses on green product design and
			 marketing and on developing and commercializing innovative products and
			 services, Providence, Rhode Island; $150,000
			 shall be for the Rural Business Energizer Program, Milbridge, Maine;
			 $200,000 shall be for the Rural Enterprises of
			 Oklahoma, Inc., for a Women and Veteran's Business Resource Center at Seminole
			 State College, Durant, Oklahoma; $271,050 shall
			 be for the Rutgers, The State University of New Jersey, New Jersey urban
			 entrepreneurship development initiative, New Brunswick, New Jersey;
			 $200,000 shall be for the Shawnee Community
			 College for the Small Business Development Center, Ullin, Illinois;
			 $250,000 shall be for the Souris Basin Regional
			 Planning Center, North Dakota REAP Zones, North Dakota;
			 $250,000 shall be for the South Dakota Rural
			 Enterprise, Dakota Rising for an entrepreneur development system, South Dakota;
			 $100,000 shall be for the Cuban American
			 National Council (CNC) New Jersey Regional Office, Latino financial education,
			 foreclosure prevention, and home ownership program, Union City, New Jersey;
			 $250,000 shall be for the University of
			 Mississippi for the Technology Commercialization Initiative, Oxford,
			 Mississippi; $500,000 shall be for the
			 University of Southern Mississippi for the Early Stage Entrepreneur and
			 Commercialization Development, Hattiesburg, Mississippi;
			 $400,000 shall be for the Uhlich Children's
			 Advantage Network for job training, placement and retention services, Chicago,
			 Illinois; $250,000 shall be for the University
			 of Wisconsin-Milwaukee for business development related to clean water
			 technologies, Milwaukee, Wisconsin; $1,000,000
			 shall be for the University of Alabama for a Business Development Research
			 Project, Tuscaloosa, Alabama; $300,000 shall be
			 for the University of Alaska, Small Business Development Center, Ketchikan,
			 Alaska; $225,000 shall be for the University of
			 Arkansas at Little Rock, Small Business Innovation Center, Little Rock,
			 Arkansas; $225,000 shall be for the University
			 of Arkansas Technology Development Foundation, Arkansas Research and Technology
			 Park, Fayetteville, Arkansas; $200,000 shall be
			 for the University of Connecticut for the Avery Point Technology Center,
			 Groton, Connecticut; $350,000 shall be for the
			 University of Delaware, Delaware Small Business and Technology Development
			 Center, Newark, Delaware; $100,000 shall be for
			 the University of Maryland-Baltimore BioPark, Baltimore, Maryland;
			 $250,000 shall be for the University of Northern
			 Iowa for MyEntreNet, a national rural entrepreneurship development system,
			 Iowa; $850,000 shall be for the University of
			 Southern Maine for the Science Technology Research Center, Portland, Maine;
			 $200,000 shall be for the Urban League of
			 Eastern Massachusetts, economic development center expansion, Boston,
			 Massachusetts; $50,000 shall be for the Urban
			 League of Philadelphia Entrepreneurship Center, Philadelphia, Pennsylvania;
			 $145,000 shall be for the Valencia County IT
			 program, upgrade and training, Valencia County, New Mexico;
			 $50,000 shall be for the Vermont Businesses for
			 Social Responsibility, the 50 for 25 Demonstration Project, Burlington,
			 Vermont; $50,000 shall be for the Vermont Farms
			 Association for an agritourism best practices and standards project, Rochester,
			 Vermont; $250,000 shall be for the Vermont Small
			 Business Development Center, technical assistance to high-tech small businesses
			 and emerging businesses, Randolph, Vermont;
			 $200,000 shall be for the Virginia's Center for
			 Innovative Technology, Mine safety technology and communication improvements,
			 Herndon, Virginia; $200,000 shall be for the
			 Wayne State University for the Law School's Small Business Clinic, Detroit,
			 Michigan; $137,500 shall be for the West
			 Virginia Northern Community College, Center for Economic and Workforce
			 Advancement, Weirton, West Virginia; $400,000
			 shall be for the Western Illinois University for the Small Business Development
			 Center, Macomb, Illinois; $1,100,000 shall be
			 for the Western Kentucky University Bowling Green Data Center, Bowling Green,
			 Kentucky; $100,000 shall be for the Women's
			 Business Development Center, for entrepreneurial small business training and
			 assistance, Stamford, Connecticut; $50,000 shall
			 be for the World Trade Center Institute Delaware, for the export assistance
			 webinar series for business education, Wilmington, Delaware.
				United states postal
		  service
				Payment to the postal service
		  fundFor payment to the Postal
		  Service Fund for revenue forgone on free and reduced rate mail, pursuant to
		  subsections (c) and (d) of section 2401 of title 39, United States Code,
		  $118,328,000, of which
		  $89,328,000 shall not be available for
		  obligation until October 1, 2010: Provided, That mail for
		  overseas voting and mail for the blind shall continue to be free:
		  Provided further, That 6-day delivery and rural delivery of
		  mail shall continue at not less than the 1983 level: Provided
		  further, That none of the funds made available to the Postal Service
		  by this Act shall be used to implement any rule, regulation, or policy of
		  charging any officer or employee of any State or local child support
		  enforcement agency, or any individual participating in a State or local program
		  of child support enforcement, a fee for information requested or provided
		  concerning an address of a postal customer: Provided further,
		  That none of the funds provided in this Act shall be used to consolidate or
		  close small rural and other small post offices in fiscal year
		  2010.
				Office of inspector
		  general
				Salaries and
		  expenses
				(including transfer of funds)For necessary expenses of the Office of
		  Inspector General in carrying out the provisions of the Inspector General Act
		  of 1978, $244,397,000, to be derived by transfer
		  from the Postal Service Fund and expended as authorized by section 603(b)(3) of
		  the Postal Accountability and Enhancement Act (Public Law
		  109–435).
				United states tax
		  court
				Salaries and expensesFor necessary expenses, including contract
		  reporting and other services as authorized by 5 U.S.C. 3109,
		  $49,241,000: Provided, That
		  travel expenses of the judges shall be paid upon the written certificate of the
		  judge.
				VI
			GENERAL PROVISIONS—THIS
		  ACT
			601.None of the funds in this Act shall be used
			 for the planning or execution of any program to pay the expenses of, or
			 otherwise compensate, non-Federal parties intervening in regulatory or
			 adjudicatory proceedings funded in this Act.
			602.None of the funds appropriated in this Act
			 shall remain available for obligation beyond the current fiscal year, nor may
			 any be transferred to other appropriations, unless expressly so provided
			 herein.
			603.The expenditure of any appropriation under
			 this Act for any consulting service through procurement contract pursuant to
			 section 3109 of title 5, United States Code, shall be limited to those
			 contracts where such expenditures are a matter of public record and available
			 for public inspection, except where otherwise provided under existing law, or
			 under existing Executive order issued pursuant to existing law.
			604.None of the funds made available in this
			 Act may be transferred to any department, agency, or instrumentality of the
			 United States Government, except pursuant to a transfer made by, or transfer
			 authority provided in, this Act or any other appropriations Act.
			605.None of the funds made available by this
			 Act shall be available for any activity or for paying the salary of any
			 Government employee where funding an activity or paying a salary to a
			 Government employee would result in a decision, determination, rule,
			 regulation, or policy that would prohibit the enforcement of section 307 of the
			 Tariff Act of 1930 (19 U.S.C.
			 1307).
			606.No funds appropriated pursuant to this Act
			 may be expended by an entity unless the entity agrees that in expending the
			 assistance the entity will comply with the Buy
			 American Act (41 U.S.C. 10a–10c).
			607.No funds appropriated or otherwise made
			 available under this Act shall be made available to any person or entity that
			 has been convicted of violating the Buy American
			 Act (41 U.S.C. 10a–10c).
			608.Except as otherwise provided in this Act,
			 none of the funds provided in this Act, provided by previous appropriations
			 Acts to the agencies or entities funded in this Act that remain available for
			 obligation or expenditure in fiscal year 2010, or provided from any accounts in
			 the Treasury derived by the collection of fees and available to the agencies
			 funded by this Act, shall be available for obligation or expenditure through a
			 reprogramming of funds that: (1) creates a new program; (2) eliminates a
			 program, project, or activity; (3) increases funds or personnel for any
			 program, project, or activity for which funds have been denied or restricted by
			 the Congress; (4) proposes to use funds directed for a specific activity by
			 either the House of Representatives or the Senate Committees on Appropriations
			 for a different purpose; (5) augments existing programs, projects, or
			 activities in excess of $5,000,000 or 10
			 percent, whichever is less; (6) reduces existing programs, projects, or
			 activities by $5,000,000 or 10 percent,
			 whichever is less; or (7) creates or reorganizes offices, programs, or
			 activities unless prior approval is received from the Committees on
			 Appropriations of the House of Representatives and the Senate:
			 Provided, That prior to any significant reorganization or
			 restructuring of offices, programs, or activities, each agency or entity funded
			 in this Act shall consult with the Committees on Appropriations of the House of
			 Representatives and the Senate: Provided further, That not
			 later than 60 days after the date of enactment of this Act, each agency funded
			 by this Act shall submit a report to the Committees on Appropriations of the
			 House of Representatives and the Senate to establish the baseline for
			 application of reprogramming and transfer authorities for the current fiscal
			 year: Provided further, That the report shall include: (1) a
			 table for each appropriation with a separate column to display the President's
			 budget request, adjustments made by Congress, adjustments due to enacted
			 rescissions, if appropriate, and the fiscal year enacted level; (2) a
			 delineation in the table for each appropriation both by object class and
			 program, project, and activity as detailed in the budget appendix for the
			 respective appropriation; and (3) an identification of items of special
			 congressional interest: Provided further, That the amount
			 appropriated or limited for salaries and expenses for an agency shall be
			 reduced by $100,000 per day for each day after
			 the required date that the report has not been submitted to the
			 Congress.
			609.Except as otherwise specifically provided
			 by law, not to exceed 50 percent of unobligated balances remaining available at
			 the end of fiscal year 2010 from appropriations made available for salaries and
			 expenses for fiscal year 2010 in this Act, shall remain available through
			 September 30, 2011, for each such account for the purposes authorized:
			 Provided, That a request shall be submitted to the Committees
			 on Appropriations of the House of Representatives and the Senate for approval
			 prior to the expenditure of such funds: Provided further, That
			 these requests shall be made in compliance with reprogramming
			 guidelines.
			610.None of the funds made available in this
			 Act may be used by the Executive Office of the President to request from the
			 Federal Bureau of Investigation any official background investigation report on
			 any individual, except when—
				(1)such individual has given his or her
			 express written consent for such request not more than 6 months prior to the
			 date of such request and during the same presidential administration; or
				(2)such request is required due to
			 extraordinary circumstances involving national security.
				611.The cost accounting standards promulgated
			 under section 26 of the Office of Federal Procurement Policy Act (Public Law
			 93–400; 41 U.S.C. 422) shall not apply with respect to a contract under the
			 Federal Employees Health Benefits Program established under chapter 89 of title
			 5, United States Code.
			612.For the purpose of resolving litigation and
			 implementing any settlement agreements regarding the nonforeign area
			 cost-of-living allowance program, the Office of Personnel Management may accept
			 and utilize (without regard to any restriction on unanticipated travel expenses
			 imposed in an Appropriations Act) funds made available to the Office of
			 Personnel Management pursuant to court approval.
			613.In order to promote Government access to
			 commercial information technology, the restriction on purchasing nondomestic
			 articles, materials, and supplies set forth in the
			 Buy American Act (41 U.S.C. 10a et
			 seq.), shall not apply to the acquisition by the Federal Government of
			 information technology (as defined in section 11101 of title 40, United States
			 Code), that is a commercial item (as defined in section 4(12) of the Office of
			 Federal Procurement Policy Act (41 U.S.C. 403(12)).
			614.Notwithstanding section 1353 of title 31,
			 United States Code, no officer or employee of any regulatory agency or
			 commission funded by this Act may accept on behalf of that agency, nor may such
			 agency or commission accept, payment or reimbursement from a non-Federal entity
			 for travel, subsistence, or related expenses for the purpose of enabling an
			 officer or employee to attend and participate in any meeting or similar
			 function relating to the official duties of the officer or employee when the
			 entity offering payment or reimbursement is a person or entity subject to
			 regulation by such agency or commission, or represents a person or entity
			 subject to regulation by such agency or commission, unless the person or entity
			 is an organization described in section 501(c)(3) of the Internal Revenue Code
			 of 1986 and exempt from tax under section 501(a) of the Code.
			615.The Public Company Accounting Oversight
			 Board shall have authority to obligate funds for the scholarship program
			 established by section 109(c)(2) of the Sarbanes-Oxley Act of 2002 (Public Law
			 107–204) in an aggregate amount not exceeding the amount of funds collected by
			 the Board as of December 31, 2009, including accrued interest, as a result of
			 the assessment of monetary penalties. Funds available for obligation in fiscal
			 year 2010 shall remain available until expended.
			616.From the unobligated balances of prior year
			 appropriations made available for the Privacy and Civil Liberties Oversight
			 Board, $1,500,000 are rescinded.
			617.During fiscal year 2010, for purposes of
			 section 908(b)(1) of the Trade Sanctions Reform and Export Enhancement Act of
			 2000 (22 U.S.C. 7207(b)(1)), the term payment of cash in advance
			 shall be interpreted as payment before the transfer of title to, and control
			 of, the exported items to the Cuban purchaser.
			VII
			GENERAL
		  PROVISIONS—GOVERNMENT-WIDE
			Departments, agencies, and
		  corporations
			701.No department, agency, or instrumentality
			 of the United States receiving appropriated funds under this or any other Act
			 for fiscal year 2010 shall obligate or expend any such funds, unless such
			 department, agency, or instrumentality has in place, and will continue to
			 administer in good faith, a written policy designed to ensure that all of its
			 workplaces are free from the illegal use, possession, or distribution of
			 controlled substances (as defined in the Controlled Substances Act (21 U.S.C. 802)) by
			 the officers and employees of such department, agency, or
			 instrumentality.
			702.Unless otherwise specifically provided, the
			 maximum amount allowable during the current fiscal year in accordance with
			 section 16 of the Act of August 2, 1946 (60 Stat. 810), for the purchase of any
			 passenger motor vehicle (exclusive of buses, ambulances, law enforcement, and
			 undercover surveillance vehicles), is hereby fixed at
			 $13,197 except station wagons for which the
			 maximum shall be $13,631:
			 Provided, That these limits may be exceeded by not to exceed
			 $3,700 for police-type vehicles, and by not to
			 exceed $4,000 for special heavy-duty vehicles:
			 Provided further, That the limits set forth in this section
			 may not be exceeded by more than 5 percent for electric or hybrid vehicles
			 purchased for demonstration under the provisions of the Electric and Hybrid
			 Vehicle Research, Development, and Demonstration Act of 1976: Provided
			 further, That the limits set forth in this section may be exceeded by
			 the incremental cost of clean alternative fuels vehicles acquired pursuant to
			 Public Law 101–549 over the cost of comparable conventionally fueled
			 vehicles.
			703.Appropriations of the executive departments
			 and independent establishments for the current fiscal year available for
			 expenses of travel, or for the expenses of the activity concerned, are hereby
			 made available for quarters allowances and cost-of-living allowances, in
			 accordance with 5 U.S.C. 5922–5924.
			704.Unless otherwise specified during the
			 current fiscal year, no part of any appropriation contained in this or any
			 other Act shall be used to pay the compensation of any officer or employee of
			 the Government of the United States (including any agency the majority of the
			 stock of which is owned by the Government of the United States) whose post of
			 duty is in the continental United States unless such person: (1) is a citizen
			 of the United States; (2) is an alien who is lawfully admitted for permanent
			 residence, is admitted as a refugee under 8 U.S.C. 1157, or is granted asylum
			 under 8 U.S.C. 1158; and, has filed a declaration of intention to become a
			 citizen; or (3) is a person who owes allegiance to the United States: 
			 Provided, That any payment made
			 to any officer or employee contrary to the provisions of this section shall be
			 recoverable in action by the Federal Government. This section shall not apply
			 to any person who is an officer or employee of the Government of the United
			 States on the date of enactment of this Act, or to international broadcasters
			 employed by the Broadcasting Board of Governors, or to temporary employment of
			 translators, or to temporary employment in the field service (not to exceed 60
			 days) as a result of emergencies: 
			 Provided further, That this
			 section does not apply to the employment as Wildland firefighters for not more
			 than 120 days of nonresident aliens employed by the Department of the Interior
			 or the USDA Forest Service pursuant to an agreement with another
			 country.
			705.Appropriations available to any department
			 or agency during the current fiscal year for necessary expenses, including
			 maintenance or operating expenses, shall also be available for payment to the
			 General Services Administration for charges for space and services and those
			 expenses of renovation and alteration of buildings and facilities which
			 constitute public improvements performed in accordance with the
			 Public Buildings Act of 1959 (73
			 Stat. 479), the Public Buildings Amendments of 1972 (86 Stat. 216), or other
			 applicable law.
			706.In addition to funds provided in this or
			 any other Act, all Federal agencies are authorized to receive and use funds
			 resulting from the sale of materials, including Federal records disposed of
			 pursuant to a records schedule recovered through recycling or waste prevention
			 programs. Such funds shall be available until expended for the following
			 purposes:
				(1)Acquisition, waste reduction and
			 prevention, and recycling programs as described in Executive Order No. 13423
			 (January 24, 2007), including any such programs adopted prior to the effective
			 date of the Executive order.
				(2)Other Federal agency environmental
			 management programs, including, but not limited to, the development and
			 implementation of hazardous waste management and pollution prevention
			 programs.
				(3)Other employee programs as authorized by
			 law or as deemed appropriate by the head of the Federal agency.
				707.Funds made available by this or any other
			 Act for administrative expenses in the current fiscal year of the corporations
			 and agencies subject to chapter 91 of title 31, United States Code, shall be
			 available, in addition to objects for which such funds are otherwise available,
			 for rent in the District of Columbia; services in accordance with 5 U.S.C.
			 3109; and the objects specified under this head, all the provisions of which
			 shall be applicable to the expenditure of such funds unless otherwise specified
			 in the Act by which they are made available: Provided, That in
			 the event any functions budgeted as administrative expenses are subsequently
			 transferred to or paid from other funds, the limitations on administrative
			 expenses shall be correspondingly reduced.
			708.No part of any appropriation contained in
			 this or any other Act shall be available for interagency financing of boards
			 (except Federal Executive Boards), commissions, councils, committees, or
			 similar groups (whether or not they are interagency entities) which do not have
			 a prior and specific statutory approval to receive financial support from more
			 than one agency or instrumentality.
			709.None of the funds made available pursuant
			 to the provisions of this Act shall be used to implement, administer, or
			 enforce any regulation which has been disapproved pursuant to a joint
			 resolution duly adopted in accordance with the applicable law of the United
			 States.
			710.(a)Notwithstanding any other provision of law,
			 and except as otherwise provided in this section, no part of any of the funds
			 appropriated for fiscal year 2010, by this or any other Act, may be used to pay
			 any prevailing rate employee described in section 5342(a)(2)(A) of title 5,
			 United States Code—
					(1)during the period from the date of
			 expiration of the limitation imposed by the comparable section for previous
			 fiscal years until the normal effective date of the applicable wage survey
			 adjustment that is to take effect in fiscal year 2010, in an amount that
			 exceeds the rate payable for the applicable grade and step of the applicable
			 wage schedule in accordance with such section; and
					(2)during the period consisting of the
			 remainder of fiscal year 2010, in an amount that exceeds, as a result of a wage
			 survey adjustment, the rate payable under paragraph (1) by more than the sum
			 of—
						(A)the percentage adjustment taking effect in
			 fiscal year 2010 under section 5303 of title 5, United States Code, in the
			 rates of pay under the General Schedule; and
						(B)the difference between the overall average
			 percentage of the locality-based comparability payments taking effect in fiscal
			 year 2010 under section 5304 of such title (whether by adjustment or
			 otherwise), and the overall average percentage of such payments which was
			 effective in the previous fiscal year under such section.
						(b)Notwithstanding any other provision of law,
			 no prevailing rate employee described in subparagraph (B) or (C) of section
			 5342(a)(2) of title 5, United States Code, and no employee covered by section
			 5348 of such title, may be paid during the periods for which subsection (a) is
			 in effect at a rate that exceeds the rates that would be payable under
			 subsection (a) were subsection (a) applicable to such employee.
				(c)For the purposes of this section, the rates
			 payable to an employee who is covered by this section and who is paid from a
			 schedule not in existence on September 30, 2009, shall be determined under
			 regulations prescribed by the Office of Personnel Management.
				(d)Notwithstanding any other provision of law,
			 rates of premium pay for employees subject to this section may not be changed
			 from the rates in effect on September 30, 2009, except to the extent determined
			 by the Office of Personnel Management to be consistent with the purpose of this
			 section.
				(e)This section shall apply with respect to
			 pay for service performed after September 30, 2009.
				(f)For the purpose of administering any
			 provision of law (including any rule or regulation that provides premium pay,
			 retirement, life insurance, or any other employee benefit) that requires any
			 deduction or contribution, or that imposes any requirement or limitation on the
			 basis of a rate of salary or basic pay, the rate of salary or basic pay payable
			 after the application of this section shall be treated as the rate of salary or
			 basic pay.
				(g)Nothing in this section shall be considered
			 to permit or require the payment to any employee covered by this section at a
			 rate in excess of the rate that would be payable were this section not in
			 effect.
				(h)The Office of Personnel Management may
			 provide for exceptions to the limitations imposed by this section if the Office
			 determines that such exceptions are necessary to ensure the recruitment or
			 retention of qualified employees.
				711.During the period in which the head of any
			 department or agency, or any other officer or civilian employee of the Federal
			 Government appointed by the President of the United States, holds office, no
			 funds may be obligated or expended in excess of
			 $5,000 to furnish or redecorate the office of
			 such department head, agency head, officer, or employee, or to purchase
			 furniture or make improvements for any such office, unless advance notice of
			 such furnishing or redecoration is expressly approved by the Committees on
			 Appropriations of the House of Representatives and the Senate. For the purposes
			 of this section, the term office shall include the entire suite of
			 offices assigned to the individual, as well as any other space used primarily
			 by the individual or the use of which is directly controlled by the
			 individual.
			712.Notwithstanding section 1346 of title 31,
			 United States Code, or section 708 of this Act, funds made available for the
			 current fiscal year by this or any other Act shall be available for the
			 interagency funding of national security and emergency preparedness
			 telecommunications initiatives which benefit multiple Federal departments,
			 agencies, or entities, as provided by Executive Order No. 12472 (April 3,
			 1984).
			713.(a)None of the funds appropriated by this or
			 any other Act may be obligated or expended by any Federal department, agency,
			 or other instrumentality for the salaries or expenses of any employee appointed
			 to a position of a confidential or policy-determining character excepted from
			 the competitive service pursuant to section 3302 of title 5, United States
			 Code, without a certification to the Office of Personnel Management from the
			 head of the Federal department, agency, or other instrumentality employing the
			 Schedule C appointee that the Schedule C position was not created solely or
			 primarily in order to detail the employee to the White House.
				(b)The provisions of this section shall not
			 apply to Federal employees or members of the armed forces detailed to or
			 from—
					(1)the Central Intelligence Agency;
					(2)the National Security Agency;
					(3)the Defense Intelligence Agency;
					(4)the National Geospatial-Intelligence
			 Agency;
					(5)the offices within the Department of
			 Defense for the collection of specialized national foreign intelligence through
			 reconnaissance programs;
					(6)the Bureau of Intelligence and Research of
			 the Department of State;
					(7)any agency, office, or unit of the Army,
			 Navy, Air Force, and Marine Corps, the Department of Homeland Security, the
			 Federal Bureau of Investigation and the Drug Enforcement Administration of the
			 Department of Justice, the Department of Transportation, the Department of the
			 Treasury, and the Department of Energy performing intelligence functions;
			 and
					(8)the Director of National Intelligence or
			 the Office of the Director of National Intelligence.
					714.No part of any appropriation contained in
			 this or any other Act shall be available for the payment of the salary of any
			 officer or employee of the Federal Government, who—
				(1)prohibits or prevents, or attempts or
			 threatens to prohibit or prevent, any other officer or employee of the Federal
			 Government from having any direct oral or written communication or contact with
			 any Member, committee, or subcommittee of the Congress in connection with any
			 matter pertaining to the employment of such other officer or employee or
			 pertaining to the department or agency of such other officer or employee in any
			 way, irrespective of whether such communication or contact is at the initiative
			 of such other officer or employee or in response to the request or inquiry of
			 such Member, committee, or subcommittee; or
				(2)removes, suspends from duty without pay,
			 demotes, reduces in rank, seniority, status, pay, or performance or efficiency
			 rating, denies promotion to, relocates, reassigns, transfers, disciplines, or
			 discriminates in regard to any employment right, entitlement, or benefit, or
			 any term or condition of employment of, any other officer or employee of the
			 Federal Government, or attempts or threatens to commit any of the foregoing
			 actions with respect to such other officer or employee, by reason of any
			 communication or contact of such other officer or employee with any Member,
			 committee, or subcommittee of the Congress as described in paragraph
			 (1).
				715.(a)None of the funds made available in this or
			 any other Act may be obligated or expended for any employee training
			 that—
					(1)does not meet identified needs for
			 knowledge, skills, and abilities bearing directly upon the performance of
			 official duties;
					(2)contains elements likely to induce high
			 levels of emotional response or psychological stress in some
			 participants;
					(3)does not require prior employee
			 notification of the content and methods to be used in the training and written
			 end of course evaluation;
					(4)contains any methods or content associated
			 with religious or quasi-religious belief systems or new age
			 belief systems as defined in Equal Employment Opportunity Commission Notice
			 N–915.022, dated September 2, 1988; or
					(5)is offensive to, or designed to change,
			 participants' personal values or lifestyle outside the workplace.
					(b)Nothing in this section shall prohibit,
			 restrict, or otherwise preclude an agency from conducting training bearing
			 directly upon the performance of official duties.
				716.No funds appropriated in this or any other
			 Act may be used to implement or enforce the agreements in Standard Forms 312
			 and 4414 of the Government or any other nondisclosure policy, form, or
			 agreement if such policy, form, or agreement does not contain the following
			 provisions: These restrictions are consistent with and do not supersede,
			 conflict with, or otherwise alter the employee obligations, rights, or
			 liabilities created by Executive Order No. 12958; section 7211 of title 5,
			 United States Code (governing disclosures to Congress); section 1034 of title
			 10, United States Code, as amended by the Military Whistleblower Protection Act
			 of 1989 (governing disclosure to Congress by members of the military); section
			 2302(b)(8) of title 5, United States Code, as amended by the Whistleblower
			 Protection Act (governing disclosures of illegality, waste, fraud, abuse or
			 public health or safety threats); the Intelligence Identities Protection Act of
			 1982 (50 U.S.C. 421 et seq.) (governing disclosures that could expose
			 confidential Government agents); and the statutes which protect against
			 disclosure that may compromise the national security, including sections 641,
			 793, 794, 798, and 952 of title 18, United States Code, and section 4(b) of the
			 Subversive Activities Act of 1950 (50 U.S.C. 783(b)). The definitions,
			 requirements, obligations, rights, sanctions, and liabilities created by said
			 Executive order and listed statutes are incorporated into this agreement and
			 are controlling.: Provided, That notwithstanding the
			 preceding paragraph, a nondisclosure policy form or agreement that is to be
			 executed by a person connected with the conduct of an intelligence or
			 intelligence-related activity, other than an employee or officer of the United
			 States Government, may contain provisions appropriate to the particular
			 activity for which such document is to be used. Such form or agreement shall,
			 at a minimum, require that the person will not disclose any classified
			 information received in the course of such activity unless specifically
			 authorized to do so by the United States Government. Such nondisclosure forms
			 shall also make it clear that they do not bar disclosures to Congress, or to an
			 authorized official of an executive agency or the Department of Justice, that
			 are essential to reporting a substantial violation of law.
			717.No part of any funds appropriated in this
			 or any other Act shall be used by an agency of the executive branch, other than
			 for normal and recognized executive-legislative relationships, for publicity or
			 propaganda purposes, and for the preparation, distribution or use of any kit,
			 pamphlet, booklet, publication, radio, television, or film presentation
			 designed to support or defeat legislation pending before the Congress, except
			 in presentation to the Congress itself.
			718.None of the funds appropriated by this or
			 any other Act may be used by an agency to provide a Federal employee's home
			 address to any labor organization except when the employee has authorized such
			 disclosure or when such disclosure has been ordered by a court of competent
			 jurisdiction.
			719.None of the funds made available in this
			 Act or any other Act may be used to provide any non-public information such as
			 mailing or telephone lists to any person or any organization outside of the
			 Federal Government without the approval of the Committees on Appropriations of
			 the House of Representatives and the Senate.
			720.No part of any appropriation contained in
			 this or any other Act shall be used directly or indirectly, including by
			 private contractor, for publicity or propaganda purposes within the United
			 States not heretofor authorized by the Congress.
			721.(a)In this section, the term
			 agency—
					(1)means an Executive agency, as defined under
			 section 105 of title 5, United States Code;
					(2)includes a military department, as defined
			 under section 102 of such title, the Postal Service, and the Postal Regulatory
			 Commission; and
					(3)shall not include the Government
			 Accountability Office.
					(b)Unless authorized in accordance with law or
			 regulations to use such time for other purposes, an employee of an agency shall
			 use official time in an honest effort to perform official duties. An employee
			 not under a leave system, including a Presidential appointee exempted under
			 section 6301(2) of title 5, United States Code, has an obligation to expend an
			 honest effort and a reasonable proportion of such employee's time in the
			 performance of official duties.
				722.Notwithstanding 31 U.S.C. 1346 and section
			 708 of this Act, funds made available for the current fiscal year by this or
			 any other Act to any department or agency, which is a member of the Federal
			 Accounting Standards Advisory Board (FASAB), shall be available to finance an
			 appropriate share of FASAB administrative costs.
				(transfer of
		  funds)
				723.Notwithstanding 31 U.S.C. 1346 and section
			 708 of this Act, the head of each Executive department and agency is hereby
			 authorized to transfer to or reimburse General Services Administration,
			 Government-wide Policy with the approval of the Director of the Office
			 of Management and Budget, funds made available for the current fiscal year by
			 this or any other Act, including rebates from charge card and other contracts:
			 Provided, That these funds shall be administered by the
			 Administrator of General Services to support Government-wide financial,
			 information technology, procurement, and other management innovations,
			 initiatives, and activities, as approved by the Director of the Office of
			 Management and Budget, in consultation with the appropriate interagency groups
			 designated by the Director (including the President's Management Council for
			 overall management improvement initiatives, the Chief Financial Officers
			 Council for financial management initiatives, the Chief Information Officers
			 Council for information technology initiatives, the Chief Human Capital
			 Officers Council for human capital initiatives, the Chief Acquisition Officers
			 Council for procurement initiatives, and the Performance Improvement Council
			 for performance improvement initiatives): Provided further,
			 That the total funds transferred or reimbursed shall not exceed
			 $17,000,000: Provided further,
			 That such transfers or reimbursements may only be made after 15 days following
			 notification of the Committees on Appropriations by the Director of the Office
			 of Management and Budget.
			724.Notwithstanding any other provision of law,
			 a woman may breastfeed her child at any location in a Federal building or on
			 Federal property, if the woman and her child are otherwise authorized to be
			 present at the location.
			725.Notwithstanding section 1346 of title 31,
			 United States Code, or section 708 of this Act, funds made available for the
			 current fiscal year by this or any other Act shall be available for the
			 interagency funding of specific projects, workshops, studies, and similar
			 efforts to carry out the purposes of the National Science and Technology
			 Council (authorized by Executive Order No. 12881), which benefit multiple
			 Federal departments, agencies, or entities: Provided, That the
			 Office of Management and Budget shall provide a report describing the budget of
			 and resources connected with the National Science and Technology Council to the
			 Committees on Appropriations, the House Committee on Science and Technology,
			 and the Senate Committee on Commerce, Science, and Transportation 90 days after
			 enactment of this Act.
			726.Any request for proposals, solicitation,
			 grant application, form, notification, press release, or other publications
			 involving the distribution of Federal funds shall indicate the agency providing
			 the funds, the Catalog of Federal Domestic Assistance Number, as applicable,
			 and the amount provided: Provided, That this provision shall
			 apply to direct payments, formula funds, and grants received by a State
			 receiving Federal funds.
			727.(a)Prohibition of federal agency monitoring of
			 individuals' internet useNone of the funds made available in this or
			 any other Act may be used by any Federal agency—
					(1)to collect, review, or create any
			 aggregation of data, derived from any means, that includes any personally
			 identifiable information relating to an individual's access to or use of any
			 Federal Government Internet site of the agency; or
					(2)to enter into any agreement with a third
			 party (including another government agency) to collect, review, or obtain any
			 aggregation of data, derived from any means, that includes any personally
			 identifiable information relating to an individual's access to or use of any
			 nongovernmental Internet site.
					(b)ExceptionsThe limitations established in subsection
			 (a) shall not apply to—
					(1)any record of aggregate data that does not
			 identify particular persons;
					(2)any voluntary submission of personally
			 identifiable information;
					(3)any action taken for law enforcement,
			 regulatory, or supervisory purposes, in accordance with applicable law;
			 or
					(4)any action described in subsection (a)(1)
			 that is a system security action taken by the operator of an Internet site and
			 is necessarily incident to providing the Internet site services or to
			 protecting the rights or property of the provider of the Internet site.
					(c)DefinitionsFor the purposes of this section:
					(1)The term regulatory means
			 agency actions to implement, interpret or enforce authorities provided in
			 law.
					(2)The term supervisory means
			 examinations of the agency's supervised institutions, including assessing
			 safety and soundness, overall financial condition, management practices and
			 policies and compliance with applicable standards as provided in law.
					728.(a)None of the funds appropriated by this Act
			 may be used to enter into or renew a contract which includes a provision
			 providing prescription drug coverage, except where the contract also includes a
			 provision for contraceptive coverage.
				(b)Nothing in this section shall apply to a
			 contract with—
					(1)any of the following religious
			 plans:
						(A)Personal Care's HMO; and
						(B)OSF HealthPlans, Inc.; and
						(2)any existing or future plan, if the carrier
			 for the plan objects to such coverage on the basis of religious beliefs.
					(c)In implementing this section, any plan that
			 enters into or renews a contract under this section may not subject any
			 individual to discrimination on the basis that the individual refuses to
			 prescribe or otherwise provide for contraceptives because such activities would
			 be contrary to the individual's religious beliefs or moral convictions.
				(d)Nothing in this section shall be construed
			 to require coverage of abortion or abortion-related services.
				729.The Congress of the United States
			 recognizes the United States Anti-Doping Agency (USADA) as the official
			 anti-doping agency for Olympic, Pan American, and Paralympic sport in the
			 United States.
			730.Notwithstanding any other provision of law,
			 funds appropriated for official travel by Federal departments and agencies may
			 be used by such departments and agencies, if consistent with Office of
			 Management and Budget Circular A–126 regarding official travel for Government
			 personnel, to participate in the fractional aircraft ownership pilot
			 program.
			731.Notwithstanding any other provision of law,
			 none of the funds appropriated or made available under this Act or any other
			 appropriations Act may be used to implement or enforce restrictions or
			 limitations on the Coast Guard Congressional Fellowship Program, or to
			 implement the proposed regulations of the Office of Personnel Management to add
			 sections 300.311 through 300.316 to part 300 of title 5 of the Code of Federal
			 Regulations, published in the Federal Register, volume 68, number 174, on
			 September 9, 2003 (relating to the detail of executive branch employees to the
			 legislative branch).
			732.Notwithstanding any other provision of law,
			 no executive branch agency shall purchase, construct, and/or lease any
			 additional facilities, except within or contiguous to existing locations, to be
			 used for the purpose of conducting Federal law enforcement training without the
			 advance approval of the Committees on Appropriations, except that the Federal
			 Law Enforcement Training Center is authorized to obtain the temporary use of
			 additional facilities by lease, contract, or other agreement for training which
			 cannot be accommodated in existing Center facilities.
			733.Notwithstanding section 1346 of title 31,
			 United States Code, and section 708 of this Act and any other provision of law,
			 the head of each appropriate executive department and agency shall transfer to
			 or reimburse the Federal Aviation Administration, upon the direction of the
			 Director of the Office of Management and Budget, funds made available by this
			 or any other Act for the purposes described below, and shall submit budget
			 requests for such purposes. These funds shall be administered by the Federal
			 Aviation Administration, in consultation with the appropriate interagency
			 groups designated by the Director and shall be used to ensure the
			 uninterrupted, continuous operation of the Midway Atoll Airfield by the Federal
			 Aviation Administration pursuant to an operational agreement with the
			 Department of the Interior for the entirety of fiscal year 2010 and any period
			 thereafter that precedes the enactment of the Financial Services and General
			 Government Appropriations Act, 2011. The Director of the Office of Management
			 and Budget shall mandate the necessary transfers after determining an equitable
			 allocation between the appropriate executive departments and agencies of the
			 responsibility for funding the continuous operation of the Midway Atoll
			 Airfield based on, but not limited to, potential use, interest in maintaining
			 aviation safety, and applicability to governmental operations and agency
			 mission. The total funds transferred or reimbursed shall not exceed
			 $6,000,000 for any 12-month period. Such sums
			 shall be sufficient to ensure continued operation of the airfield throughout
			 the period cited above. Funds shall be available for operation of the airfield
			 or airfield-related capital upgrades. The Director of the Office of Management
			 and Budget shall notify the Committees on Appropriations of such transfers or
			 reimbursements within 15 days of this Act. Such transfers or reimbursements
			 shall begin within 30 days of enactment of this Act.
			734.None of the funds appropriated or otherwise
			 made available by this or any other Act may be used to begin or announce a
			 study or public-private competition regarding the conversion to contractor
			 performance of any function performed by Federal employees pursuant to Office
			 of Management and Budget Circular A–76 or any other administrative regulation,
			 directive, or policy.
			735.(a)Inventory requirementNot later than June 30, 2010, and before
			 the end of the third quarter of the fiscal year annually thereafter, the head
			 of each executive agency subject to the Federal Activities Inventory Reform Act
			 of 1998 (Public Law 105–270; 31 U.S.C. 1501 note), other than the Department of
			 Defense, shall submit to the Office of Management and Budget an inventory of
			 the activities performed during the preceding fiscal year pursuant to contracts
			 for services for or on behalf of such agency. The entry for an activity on an
			 inventory under this section shall include, for the fiscal year covered by such
			 entry, the following:
					(1)The functions and missions performed by the
			 contractor.
					(2)Information regarding the contractor, the
			 part of the executive agency administering the contract, and the part of the
			 agency whose requirements are being met through contractor performance of the
			 function.
					(3)The funding source for the contract under
			 which the function is performed.
					(4)The fiscal year for which the activity
			 first appeared on an inventory under this section.
					(5)The number of full-time contractor
			 employees (or its equivalent) compensated for the performance of the
			 activity.
					(6)A determination whether the contract
			 pursuant to which the activity is performed is a personal services
			 contract.
					(7)A determination whether the contract has
			 been performed pursuant to a contract awarded on a noncompetitive basis, either
			 originally or upon a subsequent renewal.
					(8)A determination whether the contract has
			 been performed poorly, as determined by a contracting officer, during the
			 5-year period preceding the date of such determination, because of excessive
			 costs or inferior quality.
					(b)FormThe inventory required under this section
			 shall be submitted in unclassified form, but may include a classified
			 annex.
				(c)PublicationNot later than 30 days after the date on
			 which an inventory under subsection (a) is required to be submitted to the
			 Office of Management and Budget, the head of each executive agency
			 shall—
					(1)make the inventory available to the public;
			 and
					(2)publish in the Federal Register a notice
			 that the inventory is available to the public.
					(d)Government-Wide Inventory
			 ReportNot later than August
			 31, 2010, and 30 days after the end of the third quarter of the fiscal year
			 annually thereafter, the Director of the Office of Management and Budget shall
			 prepare, submit to Congress, and make publicly available on the Office of
			 Management and Budget website a report on the inventories submitted under
			 subsection (a) during that calendar year. The report shall—
					(1)identify, in the case of each executive
			 agency required to submit an inventory under subsection (a), whether the agency
			 has met such requirement; and
					(2)summarize the information submitted by each
			 such agency, including the information required under paragraphs (1) though (8)
			 of such subsection.
					(e)Review and planning
			 requirementsNot later than
			 90 days after the date on which an inventory is submitted under subsection (a),
			 the head of each executive agency or an official designated by the agency head
			 shall—
					(1)review the contracts and activities in the
			 inventory;
					(2)ensure that—
						(A)each contract on the list that is a
			 personal services contract has been entered into, and is being performed, in
			 accordance with applicable laws and regulations;
						(B)the activities on the list do not include
			 any inherently governmental functions; and
						(C)to the maximum extent practicable, the
			 activities on the list do not include any functions closely associated with
			 inherently governmental functions;
						(3)identify activities that should be
			 considered for conversion to—
						(A)performance by Federal employees of the
			 executive agency because they are inherently governmental functions or
			 functions closely associated with inherently governmental functions or
			 otherwise should be considered for special consideration for conversion
			 pursuant to section 739(b) of the Federal Activities Inventory Reform Act of
			 1998 (Public Law 105–270; 31 U.S.C. 501 note); or
						(B)an acquisition approach that would better
			 enable the agency to efficiently utilize its assets and achieve its public
			 mission; and
						(4)develop a plan to provide for appropriate
			 consideration of the conversion not later than 180 days after the date of the
			 enactment of this Act, which shall be included as an attachment to the next
			 required annual inventory.
					(f)Submission of contractor inventory before
			 Federal employee inventoryNotwithstanding any other law, each
			 executive agency shall submit to the Office of Management and Budget the
			 inventory and guidance required under subsections (a) and (d) before submitting
			 to the Office of Management and Budget an inventory pursuant to the Federal
			 Activities Inventory Reform Act of 1998 (Public Law 105–270; 31 U.S.C. 1501
			 note), OMB Circular A–76, or any other related administrative regulation,
			 directive, or policy, or before having the inventory published in the Federal
			 Register.
				(g)Funding prohibitionNone of the funds appropriated or otherwise
			 made available by this or any other Act may be used to begin, plan for, or
			 announce a study or public-private competition regarding the conversion to
			 contractor performance of any function performed by Federal employees pursuant
			 to Office of Management and Budget Circular A–76 or any other administrative
			 regulation, directive or policy unless the inventory outlined under subsection
			 (a) and the planning requirements outlined under subsection (d) are first
			 submitted to the Office of Management and Budget.
				(h)Guidance and instructions
					(1)In generalNot later than 180 days after the date of
			 the enactment of this Act, the Office of Management and Budget shall issue
			 guidance, with detailed implementation instructions, for all agencies except
			 the Department of Defense to provide for periodic independent management
			 reviews of contracts for services.
					(2)ScopeThe independent management review guidance
			 and instructions issued pursuant to this subsection shall be designed to
			 evaluate, at a minimum—
						(A)contract performance in terms of cost,
			 schedule, and requirements;
						(B)the use of contracting mechanisms,
			 including competitive procedures, the contract structure and type, the
			 definition of contract requirements, cost or pricing methods, the award and
			 negotiation of task orders, and management and oversight mechanisms;
						(C)the contractor's use, management, and
			 oversight of subcontractors;
						(D)the staffing of contract management and
			 oversight functions; and
						(E)the extent of any pass-throughs and
			 excessive pass-through charges (as that term is defined in section 852(b)(3) of
			 the John Warner National Defense Authorization Act for Fiscal Year 2007 (Public
			 Law 109–364; 120 Stat. 2341)) by the contractor.
						(3)Additional subject of reviewIn addition to the matters required by
			 paragraph (2), the guidance and instructions issued pursuant to paragraph (1)
			 shall provide for procedures for the periodic review of contracts under which
			 one contractor provides oversight for services performed by other contractors.
			 In particular, the procedures shall be designed to evaluate, at a
			 minimum—
						(A)the extent of the agency's reliance on the
			 contractor to perform acquisition functions closely associated with inherently
			 governmental functions; and
						(B)the financial interest of any prime
			 contractor performing acquisition functions described in paragraph (1) in any
			 contract or subcontract with regard to which the contractor provided advice or
			 recommendations to the agency.
						(4)ElementsThe guidance and instructions issued
			 pursuant to paragraph (1) shall address, at a minimum—
						(A)the contracts subject to independent
			 management reviews, including any applicable thresholds and exceptions;
						(B)the frequency with which independent
			 management reviews shall be conducted;
						(C)the composition of teams designated to
			 perform independent management reviews;
						(D)any phase-in requirements needed to ensure
			 that qualified staff are available to perform independent management
			 reviews;
						(E)procedures for tracking the implementation
			 of recommendations made by independent management review teams; and
						(F)procedures for developing and disseminating
			 lessons learned from independent management reviews.
						(5)Reports
						(A)Report on guidance and
			 instructionNot later than
			 270 days after the date of the enactment of this Act, the Office of Management
			 and Budget shall submit to the Committees on Appropriations of the Senate and
			 the House of Representatives a report setting forth the guidance and
			 instructions issued pursuant to this subsection.
						(B)GAO report on implementationNot later than 2 years after the date of
			 the enactment of this Act, the Comptroller General of the United States shall
			 submit to the Committees on Appropriations of the Senate and the House of
			 Representatives a report on the implementation of the guidance and instructions
			 issued pursuant to this subsection.
						(i)Summary report
					(1)In generalNot later than one year after the date of
			 the enactment of this Act, the Comptroller General of the United States shall
			 submit a report on reporting requirements to the Committee on Armed Services
			 and the Committee on Appropriations of the Senate and the Committee on
			 Appropriations of the House of Representatives.
					(2)ContentThe report required under paragraph (1)
			 shall include the following elements:
						(A)A summary of the reports, guidelines and
			 regulations issued under—
							(i)section 321 of the Duncan Hunter National
			 Defense Authorization Act for Fiscal Year 2009 (Public Law 110–417; 31 U.S.C.
			 501 note);
							(ii)sections 807 and 808 of the National
			 Defense Authorization Act for Fiscal Year 2008 (Public Law 110–181);
							(iii)sections 736, 747, and 752 of the Financial
			 Services and General Government Appropriations Act, 2009 (division D of Public
			 Law 111–8);
							(iv)reports, guidelines, and regulations
			 required under the March 4, 2009, Presidential memorandum regarding Government
			 contracting; and
							(v)reports, guidelines, and regulations
			 required under this Act.
							(B)An evaluation of executive agencies that
			 were required to take action in accordance with reports, guidelines, and
			 regulations described under subparagraph (A) and their compliance with such
			 requirements.
						(C)A description of the impact of reports,
			 guidelines, and regulations described in subparagraph (A) on agency personnel
			 policy, specifically as it relates to contracting for services and the
			 consideration of conversion of functions to Federal employee or private
			 contractor performance.
						(D)A description of similarities and
			 differences of the impact on, and responses to, the reports, guidelines, and
			 regulations described in subparagraph (A).
						(E)A description of impact of reports,
			 guidelines, and regulations described in subparagraph (A) on agency
			 budgets.
						(F)A description of overall lessons and best
			 practices that the reports, guidelines, and regulations described in
			 subparagraph (A) for government-wide personnel policy specifically as it
			 relates to contracting for services and the consideration of conversion of
			 functions to Federal employee or private contractor performance.
						(G)An evaluation of the Office of Management
			 and Budget’s efforts to synthesize reports, guidelines, and regulations
			 described under subparagraph (A) into a consistent Federal personnel policy
			 specifically as it relates to contracting for services and the consideration of
			 conversion of functions to Federal employee or private contractor
			 performance.
						(j)Office of management and budget
			 inputNot later than 1 year
			 after the date of the enactment of this Act, the Director of the Office of
			 Management and Budget shall submit to the Committees on Appropriations of the
			 Senate and the House of Representatives a report on the following
			 issues:
					(1)The impact of reports, guidelines, and
			 regulations described under subsection (h)(1)(A) on agency personnel policy,
			 specifically as it relates to contracting for services and the consideration of
			 conversion of functions to Federal employee or private contractor
			 performance.
					(2)The need for legislation to implement
			 lessons findings or recommendations contained in reports, guidelines, and
			 regulations described under subsection (h)(1)(A).
					(k)DefinitionsIn this section:
					(1)Function closely associated with inherently
			 governmental functionsThe
			 term function closely associated with inherently governmental
			 functions has the meaning given that term in section 7.503(d) of the
			 Federal Acquisition Regulation.
					(2)Inherently governmental
			 functionsThe term
			 inherently governmental functions has the meaning given that term
			 in subpart 7.5 of part 7 of the Federal Acquisition Regulation.
					(3)Personal services contractThe term personal services
			 contract means a contract under which, as a result of its terms or
			 conditions or the manner of its administration during performance, contractor
			 personnel are subject to the relatively continuous supervision and control of
			 one or more Government officers or employees, except that the giving of an
			 order for a specific article or service, with the right to reject the finished
			 product or result, is not the type of supervision or control that makes a
			 contract a personal services contract.
					(l)Rule of constructionNothing in this section shall be construed
			 to authorize the performance of personal services by a contractor except as
			 otherwise provided by law.
				736.(a)The adjustment in rates of basic pay for
			 employees under the statutory pay systems that takes effect in fiscal year 2010
			 under sections 5303 and 5304 of title 5, United States Code, shall be an
			 increase of 2.9 percent, and this adjustment shall apply to civilian employees
			 in the Department of Homeland Security and shall apply to civilian employees in
			 the Department of Defense. Such adjustment shall be effective as of the first
			 day of the first applicable pay period beginning on or after January 1,
			 2010.
				(b)Notwithstanding section 710 of this Act,
			 the adjustment in rates of basic pay for the statutory pay systems that take
			 place in fiscal year 2010 under sections 5344 and 5348 of title 5, United
			 States Code, shall be no less than the percentage in subsection (a) as
			 employees in the same location whose rates of basic pay are adjusted pursuant
			 to the statutory pay systems under section 5303 and 5304 of title 5, United
			 States Code. Prevailing rate employees at locations where there are no
			 employees whose pay is increased pursuant to sections 5303 and 5304 of title 5
			 and prevailing rate employees described in section 5343(a)(5) of title 5 shall
			 be considered to be located in the pay locality designated as Rest of
			 U.S. pursuant to section 5304 of title 5 for purposes of this
			 subsection.
				(c)Funds used to carry out this section shall
			 be paid from appropriations, which are made to each applicable department or
			 agency for salaries and expenses for fiscal year 2010.
				737.Unless otherwise authorized by existing
			 law, none of the funds provided in this Act or any other Act may be used by an
			 executive branch agency to produce any prepackaged news story intended for
			 broadcast or distribution in the United States, unless the story includes a
			 clear notification within the text or audio of the prepackaged news story that
			 the prepackaged news story was prepared or funded by that executive branch
			 agency.
			738.None of the funds made available in this
			 Act may be used in contravention of section 552a of title 5, United States Code
			 (popularly known as the Privacy Act) and regulations implementing that
			 section.
			739.Each executive department and agency shall
			 evaluate the creditworthiness of an individual before issuing the individual a
			 government travel charge card. Such evaluations for individually-billed travel
			 charge cards shall include an assessment of the individual's consumer report
			 from a consumer reporting agency as those terms are defined in section 603 of
			 the Fair Credit Reporting Act (Public
			 Law 91–508): Provided, That the department or agency may not
			 issue a government travel charge card to an individual that either lacks a
			 credit history or is found to have an unsatisfactory credit history as a result
			 of this evaluation: Provided further, That this restriction
			 shall not preclude issuance of a restricted-use charge, debit, or stored value
			 card made in accordance with agency procedures to: (1) an individual with an
			 unsatisfactory credit history where such card is used to pay travel expenses
			 and the agency determines there is no suitable alternative payment mechanism
			 available before issuing the card; or (2) an individual who lacks a credit
			 history. Each executive department and agency shall establish guidelines and
			 procedures for disciplinary actions to be taken against agency personnel for
			 improper, fraudulent, or abusive use of government charge cards, which shall
			 include appropriate disciplinary actions for use of charge cards for purposes,
			 and at establishments, that are inconsistent with the official business of the
			 Department or agency or with applicable standards of conduct.
			740.(a)In GeneralNone of the funds appropriated or otherwise
			 made available by this or any other Act may be used for any Federal Government
			 contract with any foreign incorporated entity which is treated as an inverted
			 domestic corporation under section 835(b) of the Homeland Security Act of 2002
			 (6 U.S.C. 395(b)) or any subsidiary of such an entity.
				(b)Waivers
					(1)In generalAny Secretary shall waive subsection (a)
			 with respect to any Federal Government contract under the authority of such
			 Secretary if the Secretary determines that the waiver is required in the
			 interest of national security.
					(2)Report to congressAny Secretary issuing a waiver under
			 paragraph (1) shall report such issuance to Congress.
					(c)ExceptionThis section shall not apply to any Federal
			 Government contract entered into before the date of the enactment of this Act,
			 or to any task order issued pursuant to such contract.
				(d)Consistency with International
			 AgreementsThe prohibition in
			 subsection (a) shall not apply to the extent that it is inconsistent with
			 United States obligations under an international agreement.
				741.(a)Each executive department and agency shall
			 establish and maintain on the homepage of its website, an obvious, direct link
			 to the website of its respective Inspector General.
				(b)Each Office of Inspector General shall: (1)
			 post on its website any public report or audit or portion of any report or
			 audit issued within one day of its release; (2) provide a service on its
			 website to allow an individual to request automatic receipt of information
			 relating to any public report or audit or portion of that report or audit and
			 which permits electronic transmittal of the information, or notice of the
			 availability of the information without further request; and (3) establish and
			 maintain a direct link on its website for individuals to anonymously report
			 waste, fraud and abuse.
				742.No later than 120 days after enactment of
			 this Act, the Office of Management and Budget shall submit a status report on
			 the pilot program, established under section 748 of division D of Public Law
			 110–161, to develop and implement an inventory to track the cost and size (in
			 contractor manpower equivalents) of service contracts, particularly with
			 respect to contracts that have been performed poorly by a contractor because of
			 excessive costs or inferior quality, as determined by a contracting officer
			 within the last 5 years, involve inherently governmental functions, or were
			 undertaken without competition.
			743.None of the funds made available by this or
			 any other Act may be used to implement, administer, enforce, or apply the rule
			 entitled Competitive Area published by the Office of Personnel
			 Management in the Federal Register on April 15, 2008 (73 Fed. Reg. 20180 et
			 seq.).
			744.Section 748 of the Financial Services and
			 General Government Appropriations Act, 2009 (Public Law 111–8, division D) is
			 repealed.
			745.Not later than 120 days after enactment of
			 this Act, each executive department and agency shall submit to the Director of
			 the Office of Management and Budget a report stating the total size of its
			 workforce, differentiated by number of civilian, military, and contract workers
			 as of December 31, 2009. Not later than 180 days after enactment of this Act,
			 the Director of the Office of Management and Budget shall submit to the
			 Committee a comprehensive statement delineating the workforce data by
			 individual department and agency, as well as aggregate totals of civilian,
			 military, and contract workers.
			746.Except as expressly provided otherwise, any
			 reference to this Act contained in any title other than title IV
			 or VIII shall not apply to such title IV or VIII.
			VIII
			GENERAL PROVISIONS—DISTRICT OF
		  COLUMBIA
			801.Whenever in this Act, an amount is
			 specified within an appropriation for particular purposes or objects of
			 expenditure, such amount, unless otherwise specified, shall be considered as
			 the maximum amount that may be expended for said purpose or object rather than
			 an amount set apart exclusively therefor.
			802.Appropriations in this Act shall be
			 available for expenses of travel and for the payment of dues of organizations
			 concerned with the work of the District of Columbia government, when authorized
			 by the Mayor, or, in the case of the Council of the District of Columbia, funds
			 may be expended with the authorization of the Chairman of the Council.
			803.There are appropriated from the applicable
			 funds of the District of Columbia such sums as may be necessary for making
			 refunds and for the payment of legal settlements or judgments that have been
			 entered against the District of Columbia government.
			804.(a)None of the Federal funds provided in this
			 Act shall be used for publicity or propaganda purposes or implementation of any
			 policy including boycott designed to support or defeat legislation pending
			 before Congress or any State legislature.
				(b)The District of Columbia may use local
			 funds provided in this title to carry out lobbying activities on any
			 matter.
				805.(a)None of the Federal funds provided under
			 this Act to the agencies funded by this Act, both Federal and District
			 government agencies, that remain available for obligation or expenditure in
			 fiscal year 2010, or provided from any accounts in the Treasury of the United
			 States derived by the collection of fees available to the agencies funded by
			 this Act, shall be available for obligation or expenditures for an agency
			 through a reprogramming of funds which—
					(1)creates new programs;
					(2)eliminates a program, project, or
			 responsibility center;
					(3)establishes or changes allocations
			 specifically denied, limited or increased under this Act;
					(4)increases funds or personnel by any means
			 for any program, project, or responsibility center for which funds have been
			 denied or restricted;
					(5)reestablishes any program or project
			 previously deferred through reprogramming;
					(6)augments any existing program, project, or
			 responsibility center through a reprogramming of funds in excess of
			 $3,000,000 or 10 percent, whichever is less;
			 or
					(7)increases by 20 percent or more personnel
			 assigned to a specific program, project, or responsibility center,
					unless the Committees on
			 Appropriations of the House of Representatives and the Senate are notified in
			 writing 15 days in advance of the reprogramming.(b)The District of Columbia Government is
			 authorized to approve and execute reprogramming and transfer requests of local
			 funds under this title through November 1, 2010.
				806.Consistent with the provisions of section
			 1301(a) of title 31, United States Code, appropriations under this Act shall be
			 applied only to the objects for which the appropriations were made except as
			 otherwise provided by law.
			807.None of the Federal funds provided in this
			 Act may be used by the District of Columbia to provide for salaries, expenses,
			 or other costs associated with the offices of United States Senator or United
			 States Representative under section 4(d) of the District of Columbia Statehood
			 Constitutional Convention Initiatives of 1979 (D.C. Law 3–171; D.C. Official
			 Code, sec. 1–123).
			808.Except as otherwise provided in this
			 section, none of the funds made available by this Act or by any other Act may
			 be used to provide any officer or employee of the District of Columbia with an
			 official vehicle unless the officer or employee uses the vehicle only in the
			 performance of the officer's or employee's official duties. For the purposes of
			 this section, the term official duties does not include travel
			 between the officer's or employee's residence and workplace, except in the case
			 of—
				(1)an officer or employee of the Metropolitan
			 Police Department who resides in the District of Columbia or is otherwise
			 designated by the Chief of the Department;
				(2)at the discretion of the Fire Chief, an
			 officer or employee of the District of Columbia Fire and Emergency Medical
			 Services Department who resides in the District of Columbia and is on call 24
			 hours a day or is otherwise designated by the Fire Chief;
				(3)at the discretion of the Director of the
			 Department of Corrections, an officer or employee of the District of Columbia
			 Department of Corrections who resides in the District of Columbia and is on
			 call 24 hours a day or is otherwise designated by the Director;
				(4)the Mayor of the District of Columbia;
			 and
				(5)the Chairman of the Council of the District
			 of Columbia.
				809.(a)None of the Federal funds contained in this
			 Act may be used by the District of Columbia Attorney General or any other
			 officer or entity of the District government to provide assistance for any
			 petition drive or civil action which seeks to require Congress to provide for
			 voting representation in Congress for the District of Columbia.
				(b)Nothing in this section bars the District
			 of Columbia Attorney General from reviewing or commenting on briefs in private
			 lawsuits, or from consulting with officials of the District government
			 regarding such lawsuits.
				810.None of the Federal funds contained in this
			 Act may be used for any program of distributing sterile needles or syringes for
			 the hypodermic injection of any illegal drug.
			811.Nothing in this Act may be construed to
			 prevent the Council or Mayor of the District of Columbia from addressing the
			 issue of the provision of contraceptive coverage by health insurance plans, but
			 it is the intent of Congress that any legislation enacted on such issue should
			 include a conscience clause which provides exceptions for
			 religious beliefs and moral convictions.
			812.The Mayor of the District of Columbia shall
			 submit to the Committees on Appropriations of the House of Representatives and
			 the Senate, the Committee on Oversight and Government Reform of the House of
			 Representatives, and the Committee on Homeland Security and Governmental
			 Affairs of the Senate annual reports addressing—
				(1)crime, including the homicide rate,
			 implementation of community policing, the number of police officers on local
			 beats, and the closing down of open-air drug markets;
				(2)access to substance and alcohol abuse
			 treatment, including the number of treatment slots, the number of people
			 served, the number of people on waiting lists, and the effectiveness of
			 treatment programs, the retention rates in treatment programs, and the
			 recidivism/re-arrest rates for treatment participants;
				(3)management of parolees and pre-trial
			 violent offenders, including the number of halfway houses escapes and steps
			 taken to improve monitoring and supervision of halfway house residents to
			 reduce the number of escapes to be provided in consultation with the Court
			 Services and Offender Supervision Agency for the District of Columbia;
				(4)education, including access to special
			 education services and student achievement to be provided in consultation with
			 the District of Columbia Public Schools and the District of Columbia public
			 charter schools, repeated grade rates, high school graduation rates,
			 post-secondary education attendance rates, and teen pregnancy rates;
				(5)improvement in basic District services,
			 including rat control and abatement;
				(6)application for and management of Federal
			 grants, including the number and type of grants for which the District was
			 eligible but failed to apply and the number and type of grants awarded to the
			 District but for which the District failed to spend the amounts
			 received;
				(7)indicators of child and family well-being
			 including child living arrangements by family structure, number of children
			 aging out of foster care, poverty rates by family structure, crime by family
			 structure, marriage rates by income quintile, and out-of-wedlock births;
			 and
				(8)employment, including job status and
			 participation in assistance programs by income, education and family
			 structure.
				813.(a)None of the funds contained in this Act may
			 be used to enact or carry out any law, rule, or regulation to legalize or
			 otherwise reduce penalties associated with the possession, use, or distribution
			 of any schedule I substance under the Controlled
			 Substances Act (21 U.S.C. 801 et seq.) or any tetrahydrocannabinols
			 derivative.
				(b)The Legalization of Marijuana for Medical
			 Treatment Initiative of 1998, also known as Initiative 59, approved by the
			 electors of the District of Columbia on November 3, 1998, shall not take
			 effect.
				814.None of the Federal funds appropriated
			 under this Act shall be expended for any abortion except where the life of the
			 mother would be endangered if the fetus were carried to term or where the
			 pregnancy is the result of an act of rape or incest.
			815.Amounts appropriated in this Act as
			 operating funds may be transferred to the District of Columbia's enterprise and
			 capital funds and such amounts, once transferred shall retain appropriation
			 authority consistent with the provisions of this Act.
			816.(a)No later than 30 calendar days after the
			 date of the enactment of this Act, the Chief Financial Officer of the District
			 of Columbia shall submit to the appropriate committees of Congress, the Mayor,
			 and the Council of the District of Columbia, a revised appropriated funds
			 operating budget in the format of the budget that the District of Columbia
			 government submitted pursuant to section 442 of the District of Columbia Home
			 Rule Act (D.C. Official Code, sec. 1–204.42), for all agencies of the District
			 of Columbia government for fiscal year 2010 that is in the total amount of the
			 approved appropriation and that realigns all budgeted data for personal
			 services and other-than-personal-services, respectively, with anticipated
			 actual expenditures.
				(b)This section shall apply only to an agency
			 where the Chief Financial Officer of the District of Columbia certifies that a
			 reallocation is required to address unanticipated changes in program
			 requirements.
				817.No later than 30 calendar days after the
			 date of the enactment of this Act, the Chief Financial Officer of the District
			 of Columbia shall submit to the appropriate committees of Congress, the Mayor,
			 and the Council for the District of Columbia, a revised appropriated funds
			 operating budget for the District of Columbia Public Schools that aligns
			 schools budgets to actual enrollment. The revised appropriated funds budget
			 shall be in the format of the budget that the District of Columbia government
			 submitted pursuant to section 442 of the District of Columbia Home Rule Act
			 (D.C. Official Code, sec. 1–204.42).
			818.Except as expressly provided otherwise, any
			 reference to this Act contained in this title or in title IV
			 shall be treated as referring only to the provisions of this title or of title
			 IV.
				This Act may be cited as the
		  Financial Services and General
		  Government Appropriations Act, 2010.
				
	
		July 9, 2009
		Read twice and placed on
		  the calendar
	
